19-11845-shl   Doc 24-10   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part IV Pg 1 of 64



                                  EXHIBIT 6
                                    Pt. IV
          19-11845-shl   Doc 24-10   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -


 I
;'
     ,                                   Part IV Pg 2 of 64




         million, with $200,000 to be paid now and $800,000 at a later date.
         CILINS further told the CW that, once the case is complete and the
         group is not forced out, the CW will receive "five.   Based upon my
                                                                     11


         participation in this investigation and my training and experience,
         I believe that the case CILINS refers to is the corruption
         investigation by the government of Guinea, the group CILINS refers
         to is the Entity or the Guinea Subsidiary, and "five" refers to $5
         million.   CILINS later reiterated that the CW will receive $5
         million if they are not kicked out and the $1 million regardless of
         the outcome.

                    n.    CILINS then presented to the CW for the CW to sign
         a   document   CILINS   referred   to   as  an   attestation    (the
         "Attestation") . CILINS read the Attestation to the CW and told the
         CW that they needed to write "Jacksonville" on the Attestation,· and
         date and sign it. The CW signed the Attestation after which I know
         from Agent-1 that the CW and CILINS walked together to a business
         center within the airport to make a copy of the Attestation for the
         cw.
                   o.   As CILINS and the CW walked to the business center,
         CILINS reiterated that it is very important for CILINS to be
         present when the documents are destroyed and that CILINS has strict
         orders to be present for the destruction of the documents. The CW
         and CILINS agreed that the CW would go home to get the documents
         and call CILINS with a place where they could meet.

              21.  From Agent-1 I know that, after the conclusion of the
         April 11 Meeting, the CW provided Agent-1 with a copy of the
         Attestation, which had been presented to the CW for the CW' s
         signature by FREDERIC CILINS, the defendant, during the April 11
         Meeting.    The Attestation is written in French and is titled
         "ATTESTATION."     Because the Attestation is in French,        my
         description of the Attestation below is based upon a draft English
         translation of the Attestation prepared by a French translator.
         The Attestation, which purports to be a document issued by the CW,
         contains, among other things, the following statements, each of
         which I know based, among other things, upon information from the
         CW and my review of the Contracts described above, is false:

                    a.    "I have never signed a single contract with the
                          Entity, neither directly or indirectly through
                          anyone else."

                    b.    "I never intervened with Guinean officials in favor
                          of [the Entity]      "

                    c.    "I have never received any money from [the Entity],

                                              15



                                                                                     p.212


                                               391
     19-11845-shl   Doc 24-10   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                                    Part IV Pg 3 of 64


l
I




                      neither directly or indirectly . . . . [The Entity]
                      never gave me . . . any money, neither directly to
                      me nor to anyone else on my behalf. They did not
                      either promise to pay me anythingr neither to me,
                      nor to anyone else on my behalf."

         22. Based upon my conversations with Agent-1 and other
    special agents of the FBI, I know that, later on or about April 11,
    2013, the CW again met with FREDERIC CILINS, the defendant, at an
    airport in Jacksonville, Florida (the "Second April 11 Meeting").
    An FBI surveillance team conducted physical surveillance of the
    Second April 11 Meeting, which was recorded by a recording device
    in the CW's possession.           Because the Second April ll'Meeting was
    conducted in French, the description below of what occurrep during
    the Second April 11 Meeting is based upon my review of draft
    English suro:i:u...:.ries of the recordings, which were prepared by French
    speakers. Based upon my review of these draft English summaries,
    I know that, in substance and among other things, the following
    occurred during the Second April 11 Meeting:

              a.   The CW expressed concern to CILINS that the CW
    was being asked to lie to the FBI and told CILINS that the CW
    wanted money now. CILINS replied that he would see what he could
    do and would try to get $50, 000 to give to the CW.         CILINS
    expressed that he would need to seek permission from a senior
    operative within the Entity to pay the CW the money.        CILINS
    stated, in substance, that the CW needed to lie to the FBI.

              b.   CILINS told the CW, who had brought to the Second
    April 11 Meeting copies of some of the Contracts, that the CW
    needed to bring the originals.    CILINS told the CW that CILINS
    would call the CW the next day to arrange a time £or them to meet
    again.

         23.   Based upon my conversations with Agent-1, I know that, on
    or about April 14, 2013, the CW again met with FREDERIC CILINS, the
    defendant,    at the same airport in Jacksonville, Florida (the
    "April 14 Meeting").      Agents from the FBI conducted physical
    surveillance of the April 14 Meeting, which was recorded by a
    recording device in the CW's possession. From Agent-1, I know that
    shortly after CILINS left the April 14 Meeting, CILINS was arrested
    in possession of envelopes from Wells Fargo bank containing
    approximately $20,000 in United States currency.




                                           16


                                                                                 p.213

                                           392
              19-11845-shl   Doc 24-10   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                                             Part IV Pg 4 of 64


.    .,
    ,.!



                    WHEREFORE,  deponent                              requests J hat the
          defendant be imprisoned, or bailed,                            y e.



                                                  Special Agent
                                                  Federal Bureau of Investigation

          Sworn to before me this
            th day of April, 2013

                  .JAt..!lA {!, .~~ ~PR 1 5 f T!3                 1



          H· 0     BLE JAMES C. FRANCIS
          U I ED STATES MAGISTRATE JUDGE
          S     THERN DISTRICT OF NEW YORK




                                                  17



                                                                                         p.214


                                                   393
19-11845-shl   Doc 24-10   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part IV Pg 5 of 64




                             Exhibit no. 7




                                                                             p.215

                                       394
19-11845-shl       Doc 24-10            Filed 06/21/19 Entered 06/21/19 15:57:11                     Exhibit 6 -
                                            Part IV Pg 6 of 64




   [illegible stamp]
   [duty stamp:] REPUBLIC OF GUINEA
                      DUTY S'l'Alvll'
                      1,000 FRANCS
                         [illegible]
                                  MEMORANDUM OF UNDERSTANDING

  BY AND BETWEEN THE UNDERSIGNED

  MATINDA AND CO.LIMITED-SARL, single-member                            company,    hereinafter   abbreviated
  "MACO", with its head office in Dubreka, Republic of Guinea.
                                                                                        Party of the first part
  And

  BSGR Ressources Guinee SARL, company governed by the Guinean law, with its head office in
  Conakry
                                                                   Party oftbe second part

  Whereas
  The Company named BSGR Guinea has approached the Guinean authorities to establish a partnership
  for the development and mining of part of the iron deposits of SIMANDOU on the one hand, and the
  Company named MATINDA AND CO-LIMITED-SARL so that the latter assists it in the process of
  obtaining the mining exploration permits.
  Thereupon, as a result of joint efforts, by the Order No. A2007/582/MMG/SGG of February 28, 2007
  of the Ministry of Mines and Geology, four mii'ling exploration permits for uranium mining covering
  a total area of 1,413 km2 were granted to BSGR Ressources Guinea in the Prefectures of Lola and
  N'zerekore;
  Thus, the parties freely agree to the following:
  In order to reward the efforts provided, BSGR Guinea agrees to transfer 5% of all its shares to
  MATINDA AND CO-LIMITED-SARL which accepts the transfer.
  This Memorandum, which is binding on the parties, enters into force on the date of its signature.
  Signed in Conakry on [hw:] JUNE 20, 2007
  Drawn up in 2 original copies

  BSGR Ressources Guinee                                   MA TINDA AND CO LIMITED Sari
  [signature]                                                            Manager
  [hw:] MANAGING DIRECTOR                                         Mrs. Mamadie TOURE
                                                                        [signature]
                                 [square stamp:) SEEN FOR THE PHYSICAL
                                 AUTHENTICATION OF THE SIGNATURES
                                          CONAKRY, [hw:] 07/20107
                                                CHIEF CLERK
                                [round stamp:] Court of I st Instance ofKonakry 2
                                               Republic of Guinea
                                                  Chief Clerk
                                                  [Signature]




                                                                                                           p.216

                                                      395
19-11845-shl   Doc 24-10   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part IV Pg 7 of 64




                                   [blank page]




                                                                             p.217
                                       396
19-11845-shl   Doc 24-10   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part IV Pg 8 of 64




                            Exhibit no. 8




                                                                          p.218

                                     397
19-11845-shl      Doc 24-10       Filed 06/21/19 Entered 06/21/19 15:57:11                    Exhibit 6 -
                                      Part IV Pg 9 of 64




                                     COMMISSION CONTRACT


   By and between the undersigned:

   BSG Resources, represented by Mr. ASHER A VIDAN, Operations Manager authorized for the
   purposes hereof,

   And,

   MA TINDA AND CO LIMITED, represented by Mrs. MAMADIE TOURE, business woman in
   DUBRE.KA.

   It was agreed as follows:

                                            UNDERTAKING

   BSG Resources undertakes to give a total amount of four million dollars as commission for obtaining
   the Simandou blocks 1 and 2 , located in the Republic of Guinea and covering the prefectures of
   KEREOUANE and BEYLA.

   MATINDA AND CO LIMITED undertakes, on its part, to take all necessary steps to obtain the
   signature of the authorities for the said blocks in favor ofBSG RESOURCES GUINEA.
   BSG Resources intends to divide the commission above as follows:
   An amount of two (2) million for MATINDA AND CO LIMITED with USD one hundred (100)
   already paid in advance.

   The remainder of the amount will be distributed among the people of goodwill who would have
   contributed to the facilitation of the granting of said blocks, BSG Resources Guinea deciding on the
   distribution depending on the quality of the contribution of each party.
   The full amount will be paid immediately after the signature of said document.
   In addition, BSG Resources undertakes to complete, in a reasonable time, the educational
   infrastructures, property of Matinda and co limited in the Republic of Guinea.

                                          Drawn up in duplicate

   Conakry, February 27, 2008

          On behalf ofBSG Resources Guinea                On behalfofMATlNDAAND CO LIMITED
                      [signature]                                       [signature]
                Mr. A VIDAN ASHER                                 Mrs. MAMADIE TOURE
           [stamp:] B.S.G.R. Resources Guinea
                   Operations Manager




                                                                                                          p.219
                                                    398
19-11845-shl   Doc 24-10   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part IV Pg 10 of 64




                            Exhibit no. 9




                                                                          p.220

                                     399
19-11845-shl      Doc 24-10        Filed 06/21/19 Entered 06/21/19 15:57:11                Exhibit 6 -
                                       Part IV Pg 11 of 64




                         JvlEMORANDUM OF UNDERSTANDING

   By and between the undersigned

   BSG Resources Guinea, represented by Mr. AVIDAN ASHER, Operations Manager,

   And,

   MATINDA AND CO. LIMITED, represented by Mrs. MAMADIE TOURE, business woman in
   DUBREKA.

   It was agreed as follows:

   BSG Resources undertakes to give 5% of its shares of Simandou blocks 1 and 2 , located in the
   Republic of Guinea and covering the prefectures ofkerouane and beyla.

                                           Drawn up in duplicate

   Conakry, February 28, 2008

          On Behalf ofBSG Resources Guinea                On behalf ofMATINDA AND CO LIMITED
                      [signature]                                        [signature]
               Mr. AVIDAN ASHER                                    Mrs. MAMADIE TOURE
            [stamp:] B.S.G.R Resources Guinea
                    Operations Manager




                                                                                                   p.221
                                                    400
19-11845-shl   Doc 24-10   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part IV Pg 12 of 64




                               Exhibit no. 10




                                                                          p.222

                                     401
19-11845-shl         Doc 24-10       Filed 06/21/19 Entered 06/21/19 15:57:11                  Exhibit 6 -
                                         Part IV Pg 13 of 64




 [Stamp:] Republic
 of Guinea
 Stamp duty 1000
 francs
 BA0779327

 [Stamp:] Court of
 First Instance
 Conakry
 Rep. Guinea                   MEMORANDUM OF UNDERSTANDING
 Chief Clerk

    By and between the undersigned

   Mrs. Mamadie TOURE, business woman, national of Guinea, residing in Dubreka

                                                                                    party of the first part

    And

    PENTLER HOLDINGS LTD, with its head office in Akara Building, 24 Castro Street, Wickhams
    Cay 1, Road Town, Tortola, British Virgin Islands, represented by Mr. Avraham LEV RAN

                                                                                 party of the second part

    Whereas

    The Company named BSGR Guinea approached the Guinean authorities with a view to establishing a
    partnership for the development and mining of part of the iron deposits of SIMANDOU.

    As part of this project, BSGR Guinea submitted to the Guinean authorities a proposal for the grant of
    a shareholding of 15% to the Republic of Guinea and a shareholding of 5% to Mrs. Mamadie
    TOURE, as local partner. To this effect, BSGR Guinea will found, together with the Republic of
    Guinea, a public corporation named Compagnie Miniere de SIMANDOU.

    In order to integrate the shareholding of Mrs. Mamadie TOURE, BSGR Guinea will transfer 17 .65%
    of its capital to Pender Holdings Ltd, of which 33.30% of the capital will be allocated to Mrs.
    Mamadie TOURE.


    It is hereby agreed as follows

    Article 1:

    Pentler Holdings Ltd undertakes to transfer to Mrs. Mamadie TOURE, for free, a shareholding of
    33.30% of its capital, as soon as the Compagnie Miniere de SIMANDOU is established and obtains
    the mining rights for the operation of the mining area of SIMANDOU, which will be granted to it by
    the Republic of Guinea.


                                                                                              Page 1 of2


    [signature]




                                                                                                         p.223

                                                    402
19-11845-shl          Doc 24-10           Filed 06/21/19 Entered 06/21/19 15:57:11               Exhibit 6 -
                                              Part IV Pg 14 of 64




   [Stamp:] Republic of Guinea
   Stamp duty 1000 francs
   DA0779327

   [Stamp:] Court offirst Instance Cona.1<ry
   Rep. Guinea
   Chief Clerk



  Article 2

  Pentler Holdings Ltd will pay Wrrs. Mamadie TOURE dividends for her shareholding of 33.30%, as it
  does for the other shareholders, after the debts contracted by the Compagnie Miniere de SIMANDOU
  for the operation of the mining area by said company have been repaid and the first dividends have
  been paid to Pentler Holdings Ltd.

  Article 3

  This Memorandum, which is binding on the parties, enters into force on the date of its signature.



  Signed in Conakry on February 20, 2006


  Drawn up in 2 original copies


  Mrs. Mamadie TOURE

  [signature]


  Pentler Holdings Ltd, represented by Mr. A vraham LEV RAN

  [stamp:] PENTLER HOLDINGS Ltd.
           Akara Building, 24 De Castro Street,                 [signature]
             Wickhams Cay I, Road Town,
                    Tortola, B.V.I.
                   reg. no. 682814
                                                                [stamp:] SEEN FOR THE PHYSICAL
                                                                 AUTHENTICATION OF THE SIGNATURES
                                                                         CONAKRY, [hw:] 03/01/06
                                                                               CHIEF CLERK

                                                  lStamp:J Court of 1st lnstance of Konakry 2
                                                                  R~pnhlir. of Guin~fl
                                                                     Chief Clerk
                                                                     [Signature]




  Page 2 of2



                                                                                                      p.224
                                                        403
19-11845-shl   Doc 24-10   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part IV Pg 15 of 64




                           Exhibit no. 11-1




                                                                             p.225
                                       404
19-11845-shl         Doc 24-10     Filed 06/21/19 Entered 06/21/19 15:57:11                   Exhibit 6 -
                                       Part IV Pg 16 of 64




          Stamp: Republic of
          Guinea
        Stamp duty 1000
          francs
        BA0622986

        Stamp: Illegible
                                   ENGAGEMENT LETTER
  To:

  Mrs. Mamadie Toure, businesswoman of Guinean nationality, domiciled in Dubreka

  From:

  The Company PENTLER HOLDINGS LTD, domiciled at Akara Building, 24 De Castro Street,
  Wickhams Cay 1, Road Town, Tortola, British Virgin Islands, represented by Mr. Avraham LEV
  RAN.

  The parties recite as follows

  The company BSGR Guinea contacted the Guinean authorities with the aim of establishing a
  partnership for the development and exploitation of part of the SIMAl'IDOU iron deposits.

  Within the framework ofthis project, BSGR Guinea submitted a proposal to the authorities allowing
  the Republic of Guinea a 15% shareholding and a 5% shareholding for Mrs. Mamadie TOURE as a
  local partner. To this end, the company BSGR Guinea along with the Republic of Guinea shall create
  a partially state-owned limited company named Compagnie Miniere de SIMANDOU.

  In order to incorporate the shareholding of Mrs. Mamadie TOURE, the company BSGR Guinea shall
  transfer 17.65% of its capital to the Company Pentler Holdings Ltd, 33 .30% of the capital of which
  shall be allocated to Mrs. Mamadie TOURE.

  The above is subject to a Memorandum of Understanding, signed by Mrs. Mamadie TOURE, on one
  hand, and the Company Pentler Holdings Ltd, on the other hand, dated February 20, 2006.

  New Project

  Within the framework of its activities in Guinea, the company BSGR Guinea has obtained exploration
  permits for bauxite in the areas ofTougue, Kenieba, Bafing Makana and Dinguiraye defined by the
  geographical coordinates below.

                                                                                              [initial]

                                                                                          Page 1 of4




                                                                                                   p.226
                                                 405
19-11845-shl      Doc 24-10             Filed 06/21/19 Entered 06/21/19 15:57:11        Exhibit 6 -
                                            Part IV Pg 17 of 64




                                                                                  Stamp: Republic of
                                                                                  Guinea
                                                                                  Stamp duty 1000 francs
                                                                                  BA0622985

   Permit 1: (500 km 2)   -   Prefecture of Koubia                                Stamp: Court ofFirst
                                                                                  Instance Conakry
                                                                                  Rep. Guinea
   POINTS                 NORTHERN LATITUDE                  WESTERN LONGITUDE
                                                                                  Chief Clerk
   A                      12° 00'    00"                     11° 45' 00"
   B                      12° 00'    00"                     11° 30' 13"
   C                      11 ° 50'   00"                     11°30'13"
   D                      11° 50'    00"                     11° 45' 00"


   Permit II: (500 km 2) - Prefecture ofKoubia

   POINTS                 NORTHERN LATITUDE                  WESTERN LONGITUDE
   A                      12° 09'    45"                     11 ° 44'   31"
   B                      12° 09'    45"                     11° 29'    21"
   C                      12° 00'    00"                     11 ° 29'   21"
   D                      12° 00'    00"                     11 ° 44'   31"


   Permit III: (500 km 2)     -   Prefecture of Mali

   POINTS                 NORTHERN LATITUDE                  WESTE RN LONGJTUDE
   A                      12° 09'    33"                     12° 00'    00"
   B                      12° 09'    33"                     11 ° 44'   31"
   C                      12° 00'    00"                     11 ° 44'   31"
   D                      12° 00'    00"                     12° 00'    00"


   Permit IV: (500 km 2)      -   Prefecture of Mali

   POINTS                 NORTHERN LATITUDE                  WESTERN LONGITUDE
   A                      12° 18'    07''                    12° 00' 00"
   B                      12° 18'    07''                    11° 42' 43"
   C                      12° 09'    45"                     11°42' 43"
   D                      12° 09'    45"                     12°44'31"
   E                      12° 09'    33"                     11°44' 31"
   F                      12° 09'    33"                     12° 00' 00"


   Permit V: (500 km 2) - Prefecture of Mali

   POINTS                 NORTHERN LATITUDE                  WESTERN LONGITUDE
   A                      12° 20'    00"                      11°42'    43"
   B                      12° 20'    00"                      11° 26'   27"
   C                      12° 09'    45"                      11° 29'   26"
   D                      12° 09'    45"                      12° 42'   43"

                                                                                       Page 2 of4




                                                                                                  p.227
                                                       406
19-11845-shl      Doc 24-10               Filed 06/21/19 Entered 06/21/19 15:57:11       Exhibit 6 -
                                              Part IV Pg 18 of 64




                                                                                  Stamp: Republic of
                                                                                  Guinea
                                                                                  Stamp duty 1000
  Permit VI: (500 km 2)      -   Prefecture of Koubia                             francs
                                                                                  BA0622984
  POINTS                 NORTHERN LATITUDE                    WESTERN LONGITUDE   Stamp: Court of
  A                      12° 09'    45"                       11° 29' 21"         First Instance
  B                      12° 02'    40"                       11° 20' 56"         Conakry
  C                      11 ° 50'   00"                       11 ° 20' 56"        Rep. Guinea
                                                              11°30'13"           Chief Clerk
  D                      11° 50'    00"
  E                      12° 00'    00"                       11°30' 13"
  F                      12° 00'    00"                       11 ° 29' 21"


  Permit VII: (500 km 2) - Prefecture ofTougue

  POINTS                 NORTHERN LATITUDE                    WESTERN LONGITUDE
  A                      11° 50'    00"                       11°30' 13"
  B                      11° 50'    00"                       11°15'26"
  C                      11° 40'    00"                       11°15'26"
  D                      11 ° 40'   00"                       11°30'13"


  Permit VIII: (500 km 2) - Prefectures ofTougue and Dinguiraye

  POINTS             NORTHERN LATITUDE                        WESTERN LONGITUDE
  A                      11° 49'    35"                       11°15'26"
  B                      11° 49'    35"                       11° 00' 00"
  C                      11 ° 40'   00"                       11 ° 00' 00"
  D                      11 ° 40'   00"                       11 ° 15' 26"

  Permit IX: (500 km2) - Prefectures ofTougue, Dinguiraye and Koubia

  POINTS             NORTHERN LATITUDE                        WESTERN LONGITUDE
  A                  12° 02' 38"                              11°20'55"
  B                  12° 05' 30"                              11°07'58"
  C                  12° 05' 28"                              11°07' 33"
  D                  11° 49' 35"                              11°07'33"
  E                  11° 49' 35"                              11° 15' 26"
  F                  11° 50' 00"                              11°15'26"
  G                  11° 50' 00"                              11° 20' 55"

  Permit X: (500 km 2)   -   Prefectures of Dinguiraye and Tougue

  POINTS             NORTHERN LATITUDE                        WESTERN LONGITUDE
  A                  12° 05' 24"                              11° 07' 32"
  B                  12° 12' 13"                              11 ° 02' 39"
  C                  12° 12' 17''                             11 ° 00' 00"
  D                  11° 49' 35"                              11° 00' 00"
  E                  11°49'35"                                11° 07' 32"

                                                                                     Page 3 of4




                                                                                               p.228
                                                        407
19-11845-shl         Doc 24-10                 Filed 06/21/19 Entered 06/21/19 15:57:11                            Exhibit 6 -
                                                   Part IV Pg 19 of 64




                                                                                                      [Stamp:] Republic
                                                                                                      of Guinea
                                                                                                      Stamp duty 1000
                                                                                                      francs
                                                                                                      BA0622983

                                                                                                          [Stamp:] Illegible
  Permit XI: (422 km2)        -       Prefecture of Dinguiraye

  POINTS                   NORTHERN LATITUDE                            WESTERN LONGITUDE
  A                        12° 12' 17"                                  11 ° 00' 00"
  B                        12° 00' 12"                                  10°47' 00"
  C                        12° 00' 12"                                  11° 00' 00"


  The line A-B is traced parallel to the Guinea-Mali border at approximately 200m.

  Permit XII: (500 km2)           -    Prefecture of Dinguiraye

  POINTS                   NORTHERN LATITUDE                            WESTERN LONGITUDE
  A                        12° 00' 12"                                  11 ° 00' 00"
  B                        12° 00' 12"                                  10° 46' 58"
  C                        11 ° 49' 51"                                 10° 45' 00"
  D                        11°49' 51"                                   11° 00' 00"

  Permit XIII: (500 km 2) - Prefecture ofDinguiraye

   POINTS                   NORTHERN LATITUDE                           WESTERN LONGITUDE
   A                        11°49' 51"                                  11° 00' 00"
   B                        11°49' 51"                                  10° 45' 00"
   C                        11° 40' 00"                                 10° 45' 00"
   D                        11° 40' 00"                                 11° 00' 00"

   It is understood that the procurement of these exploration permits to the company BSGR Guinea shall
   entail de facto the shareholding of Mrs. Mamadie TOURE in this project, through her free
   shareholding of33.30% stipulated under the terms of the Memorandum of Understanding between
   Mrs. Mamadie TOURE, on one hand, and the Company Pentler Holdings Ltd, on the other hand,
   dated February 20, 2006.

   Done in two originals

   The company Pentler Holdings Ltd, represented by Mr. Avraham LEV RAN
                                                                             [Stamp:] Verified for
                                                                             legalization of signatures
                                                             ,\              Conakry, 07/21/06
                                                                             Chief Clerk
        ,:'El'"ITlL)~?..          ,.;;L,J.l,J1 •:;_,:._·,   i}\
        \kn.ra Buildin;!. ?.4 De CJ,:,~rn ~-;i1.,/.                          [Stamp:] Court ofFirst
                                                                             Instance Conakry                     Page 4 of4
           Wicklrn!Illi..~'r1.::,.. I ,_P.v.Jci T('''. · ...'                [Illegible]
              -     rnr11dr1. n.v i




                                                                                                                               p.229
                                                                  408
19-11845-shl   Doc 24-10   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part IV Pg 20 of 64




                           Exhibit no. 11-2




                                                                          p.230

                                     409
19-11845-shl      Doc 24-10         Filed 06/21/19 Entered 06/21/19 15:57:11                  Exhibit 6 -
                                        Part IV Pg 21 of 64




                                                                                 Stamp: Republic of Guinea
                                                                                 Stamp duty 1000 francs
                                                                                 BA0622982
                                   ENGAGEMENT LETTER                             Stamp: Court of First Instance
                                                                                 [Illegible]
   To:

   Mrs. Mamadie TOURE, businesswoman of Guinean nationality, domiciled in Dubreka

   From:

   The company PENTLER HOLDINGS LTD, domiciled at Akara Building, 24 De Castro Street,
   Wickhams Cay 1, Road Town, Tortola, British Virgin Islands, represented by Mr. Avraham LEV
   RAN.

   The parties recite as follows

   The company BSGR Guinea contacted the Guinean authorities with the aim of establishing a
   partnership for the development and use of part of the SIMANDOU iron deposits.

   Within the framework of this project, BSGR Guinea submitted a proposal to the authorities allowing
   the Republic of Guinea a 15% shareholding and a 5% shareholding for Mrs. Mamadie TOURE as a
   local partner. To this end, the company BSGR Guinea along with the Republic of Guinea shall create
   a partially state-owned limited company named Compagnie Miniere de SIMANDOU.

   In order to incorporate the shareholding of Mrs. Mamadie TOURE, the company BSGR Guinea shall
   transfer 17.65% of its capital to the company Pentler Holdings Ltd, 33.30% of the capital of which
   shall be allocated to Mrs. Mamadie TOURE.

   The above is subject to a Memorandum of Understanding, signed by Mrs. Mamadie TOURE, on one
   hand, and the Company Pentler Holdings Ltd, on the other hand, dated February 20, 2006.

   New Project

   Within the framework of its activities in Guinea, the company BSGR Guinea has submitted an
   application for exploration permits for bauxite in the areas ofTougue Nord, Boke and Telemele Nord
   defined by the geographical coordinates below.




                                                                                             Page 1 of2




                                                                                                        p.231
                                                   410
         19-11845-shl                                      Doc 24-10                Filed 06/21/19 Entered 06/21/19 15:57:11                                                                     Exhibit 6 -
                                                                                        Part IV Pg 22 of 64




                                                                                                                                                                             [Stamp:] Republic
                                                                                                                                                                             ofGuim:a
 HAUXffl:i AltiiA l                                                                                                                                                          Stamp duly 1000
                                    L:il i.u,~, ,                                                                                                                            francs
                                                                                                    L,:, ,· •:11: •jifo.
        >·'t      - - ,•-. - ~                             lj~~                                       ·---0                                                                  BA0622981




                                                                             T'
                                                                    J\I
        p,                  I:
                            ,.                         jl_l         ,,
                                                                    N
                                                                      ...                  :::;
                                                                                                                      45
                                                                                                                      Jf
                                                                                                                                                                             [Stamp:] Court of
                                                                                                                                                                             First Instance
        u                   11                        •. ,J         J··.J                  Ii:!                       3j.~I                                                  Rep . Guinea
        f:                  11                         . -,
                                                                    i'-i                   I Ci                       _:;')
        r-                 '.
                           I l                        1.:           h!
                           : I                   il3     '7         i•.I                   ;I                          .,                  ·.,>·/


                                                                                                                                                      j'
       li                                             )7           )'!                     I'                        •r
                                                                                                                      :::,                ,,_',;
                                                     ,1i"i         hf                      I    I
                                                                                                                      ·,,::
                                                                                                                     .l. 1
       .I              iI                                                                                                                  .!'.'
                       ,-                           1)'1
                                                     ,·1
                                                                   M
                                                                   ,,.,                  'I
                                                                                         11
                                                                                                                    -k;
                                                                                                                    .......
                                                                                                                      •"
                                                                                                                                          \/·:
                                                                                                                                          · \.·




BAUXITE AREA 2
               ·-      !.:·
                                                                                                        -- - n- - .

                                   L.jl 11u:L J)                                   _ __h2!)'.lii1,dt:

                                                  20              :,!                  I~                                              .....
                                                  Ill             r·,i                     :1                       J ::,

   f\                      :        _ _ _1-'-
                                           1:i_ _ _ __
                                                     1·1_                   _,__     _ ;-3:__ _,1_ __                                   ,}\,'




BAUXITE AREA 3
                                   :,11t urfo
  r~           r--:,           !
                                   - ---=-- - - ---.---=-
                                                 0
                                                        L::..:.:.
                                                         '·'11rrl1 d,?
                                                                                      !11               -     :i-1- - ~                               [
  [I                i I                          n                                   i~                            JO                  "'
                    1;:                         ,•.:.,:~                             I :!
  n
  E
  r-
                    J i"!

                    PJ
                    11'1
                                                ~;5
                                                11(1
                                                '1(1
                                                                                     p
                                                                                     • J

                                                                                     1.l
                                                                                     1,1
                                                                                     - - -- -
                                                                                                                 ii : ~:; J
                                                                                                               1,.1 _;;_:           ',.. ,,,


               It is understood that the procurement of these exploration permits to the company BSGR Guinea shall
               entail de facto the shareholding of Mrs. Mamadie Toure in this project, through her free shareholding of
               33.30% stipulated under the terms of the Memorandum of Understanding between Mrs. Mamadie Toure,
               on one hand, and the company Pentler Holdings Ltd, on the other hand, dated February 20, 2006.

               Done in two originals

               The company Pentler Holdings Ltd, represented by Mr. Avraham Lev Ran
                                                                                                                                                    [Stamp:] Verified for
                                                                                                                                                    legalization of signatures
                                                                                                                                                    Conakry, 07/21/06
               PENTLER HOU.H f~GS                                             L f:                                                                  Chief Clerk
               Akl\ru Building, 24 D1.: Carno S11e1.· 1
                  Wicklrnms Cnv l. R ,uc1 1·,-, •11                                                                                                 (Stamp:] Court ofFirst
                                        ]\)rte) /;,, 8. I,, !               .' I                                                                    Instance Conakry
                                                                                                                                                    Chief Clerk
                                                                                                                                                    [Illegible]


                                                                                                                                                                                          Page2 of2




                                                                                                                                                                                                     p.232

                                                                                                                              411
19-11845-shl   Doc 24-10    Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                                Part IV Pg 23 of 64




                           Exhibit no. 12




                                                                              p.233

                                        412
19-11845-shl      Doc 24-10       Filed 06/21/19 Entered 06/21/19 15:57:11                    Exhibit 6 -
                                      Part IV Pg 24 of 64




  Subject to the proper implementation and functioning and the next stages of the operation
  conducted by our partners on the Simandou project in Guinea, the company Pender
  Holdings Ltd undertakes lo pay an exlra sum of 5 million USD to Mrs. Mamadie Toure,
  payable b two instalments (each instalment of2.5 million USD).
  The definitive dates of these payments shall be communicated a maximum of 48 hours after
  the date of signature of this document.

  Signed in Freetown on [handwritten:] 07/08/2010


  Mrs. Mamadie Toure                                             Pentler Holdings Ltd


  [signature]                                                    [signature]




                                                                                                 p.234

                                                 413
19-11845-shl   Doc 24-10   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part IV Pg 25 of 64




                            Exhibit no. 13




                                                                             p.235
                                       414
19-11845-shl       Doc 24-10        Filed 06/21/19 Entered 06/21/19 15:57:11                    Exhibit 6 -
                                        Part IV Pg 26 of 64




   Subject to the proper implementation and functioning, and the proper execution of the next stages of
  the operations conducted by Pender and its partners in all of its activities in Guinea ( commercial,
  medical, mining, etc.), the company Pentler Holdings Ltd undertakes to pay an extra sum of 5 million
  USD to lv"'11s. Mamadie Toure, payable in two instahnents (each instahnent of2.5 million USD). The
  first payment shall be made 24 months after signature of this document. The second payment of 2.5
  million shall be made 24 months after the first payment.
  The company Matinda & Co. Ltd and Mrs. Mamadie Toure hereby undertake to refrain from making
  use of this document in any manner, directly or indirectly, and using this document against the
  company Pender and/or its partners and/or its associates in Guinea and elsewhere.
  lV"JTs. Mamadie Toure hereby undertakes to take full responsibility for all actions taken in Guinea by
  any third party against Pentler and/or its associates.


  Signed in Freetown on [handwritten:] 08/03/2010

  On behalf of Matinda & Co. Ltd
  Mrs. Mamadie Toure

  [signature]
  Pentler Holdings Ltd

    •[ I,,
                      ..




                                                                                                     p.236
                                                  415
19-11845-shl            Doc 24-10       Filed 06/21/19 Entered 06/21/19 15:57:11              Exhibit 6 -
                                            Part IV Pg 27 of 64




   Subject to the proper implementation and functioning, and the proper execution of the next stages of
   the operations conducted by Pentler and its partners in all of its activities in Guinea (commercial,
   medical, mining, etc.), the company Pentler Holdings Ltd undertakes to pay an extra sum of 5 million
   USD to Mrs. Mamadie Toure, payable in two instalments (each instalment of2.5 million USD). The
   first payment shall be made 24 months after signature of this document. The second payment of2.5
   million shall be made 24 months after the first payment.
   The company Matinda & Co. Ltd and Mrs. Mamadie Toure hereby undertake to refrain from making
   use of this document in any manner, directly or indirectly, and using this document against the
   company Pentler and/or its partners and/or its associates in Guinea and elsewhere.
   Mrs. Mamadie Toure hereby undertakes to take full responsibility for all actions taken in Guinea by
   any third party against Pentler and/or its associates.


   Signed in Freetown on [handwritten:] 08/03/2010

   On behalf of Matinda & Co. Ltd
   Mrs. Mamadie Toure

   [signature]
   Pentler Holdings Ltd


     ·1:1,      I       r   •   '
                    '   '   •       I
                                ·'




                                                                                                          p.237
                                                     416
19-11845-shl   Doc 24-10   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part IV Pg 28 of 64




                       Exhibit no. 14-1




                                                                         p.238
                                     417
19-11845-shl           Doc 24-10     Filed 06/21/19 Entered 06/21/19 15:57:11                    Exhibit 6 -
                                         Part IV Pg 29 of 64




                                         Agreement between:
          Pentler Holdings Ltd.                                     Matinda & Co. Ltd and

                                                                             Mamadie Toure

Our collaboration agreement signed in 2005 expired.
Our role as advisor and business provider for all our projects in Guinea in the commercial, mining and
medical fields was successfully and professionally fulfilled.

The role of Matinda & Co. Ltd. has contributed to the great success of our mutual business.
Following your decision to cease your activities in Guinea, we have reached an agreement as follows:

Matinda & Co. Ltd. will receive the amount of $3 .1 million for its contribution to all the activities carried
out in Guinea.

The two companies Pentler Holdings Ltd. and Matinda & Co. Ltd., Mrs. Mamadie Toure, her partners
and advisers irrevocably undertake to guarantee absolute confidentiality on all our common business
conducted in Guinea and not to disclose, directly or indirectly, any common business.

Matinda & Co. Ltd., Mrs. Mamadie Toure, her partners and advisers hereby undertake not to publish,
directly or indirectly, any of the contracts signed with a third party, to respect full responsibility for our
activities in Guinea and not to use, directly or indirectly, any document, contract or agreement signed or
not signed, written or oral.

Matinda & Co Ltd hereby undertakes not to contact, directly or indirectly, orally or in writing, any of the
Guinean companies with which we have had collaborations, contracts, verbal or written agreements; not
to resort, directly or indirectly, to legal proceedings without the prior written consent of Pentler and its
associates.




        [Initialed:]      MT                                         M-LV




                                                                                                         p.239
                                                      418
 19-11845-shl             Doc 24-10           Filed 06/21/19 Entered 06/21/19 15:57:11         Exhibit 6 -
                                                  Part IV Pg 30 of 64




Matinda & Co. Ltd., Mrs. Mamadie Toure, her partners and advisers hereby withdraw, irrevocably and
definitively, without reservations and conditions, any kind of undertaking or obligation contracted with
Pentler Holdings Ltd and its business partners.

By signing these documents, Matinda & Co. Ltd. and Mrs. Mamadie Toure certify their irrevocable
consent and they irrevocably undertake not to use these documents in relation with a third party.

Matinda & Co. Ltd., Mrs. Mamadie Toure, her partners and advisers undertake to take responsibility for
all the complaints, actions, concerns or any other requests filed by Guinean institutions, companies, and
individuals against Pentler Holdings Ltd and/ or its partners.

Pentler Holding Ltd wants to thank you for this collaboration since 2005 and for all the support that
Matinda & Co. Ltd. has given us.

This contract irrevocably supersedes and cancels any written or verbal agreement signed between
Matinda & Co. Ltd, Mrs. Mamadie Toure, her partners and advisers, and Pentler Holdings Ltd and/ or its
partners or any other entities with which Pentler Holdings Ltd and Matinda & co Ltd were in a business
relationship in Guinea during the period 2005-2010.

Signed in Freetown on ....... ... ... .... .. ....... .. ........ .



Mrs. Mamadie Toure                         Matinda & Co. ltd          Pentler Holdings Ltd.
                                                                      [stamp] PENTLERHOLDil';rGS LTD
[signature]                                                           [signature]


Witness [signature] [illegible stamp]

Witness ................................. .




                                                                                                   p.240
                                                               419
19-11845-shl   Doc 24-10   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part IV Pg 31 of 64




                                   [blank page]




                                                                             p.241
                                       420
19-11845-shl   Doc 24-10   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part IV Pg 32 of 64




                       Exhibit no. 14-2




                                                                         p.242
                                     421
19-11845-shl   Doc 24-10   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part IV Pg 33 of 64




                                   [blank page]




                                                                             p.243
                                        422
 19-11845-shl            Doc 24-10           Filed 06/21/19 Entered 06/21/19 15:57:11     Exhibit 6 -
                                                 Part IV Pg 34 of 64




                                                       Statement



I, Mrs. Mamadie Toure, legal representative of the company named Matinda & Co. Ltd, hereby declare
that I received the amount of USD 2,400,000 (two million four hundred thousand dollars) from Pentler
Holdings Ltd., according to our collaboration agreement signed in 2005.




Signed in Freeto1vvn on ...................... . .............. .



Mrs. Mamadie                                                        Matinda & Co. Ltd
Toure

[signature]




Witness [signature]


Witness .. .. ................................. .




                                                                                              p.244
                                                            423
19-11845-shl   Doc 24-10   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part IV Pg 35 of 64




                                   [blank page]




                                                                            p.245
                                       424
   19-11845-shl         Doc 24-10            Filed 06/21/19 Entered 06/21/19 15:57:11                              Exhibit 6 -
                                                 Part IV Pg 36 of 64




                                                                                        REPUBLIQUE DE GUINEE

                                                                                            Travail -             - Solidarite
   COMITE TECHNIQUE
  DE REVUE DES TITRES
ET CONVENTIONS MINIERS                                                                             Conakry, le 28 ma;s 2014


N° 039 /CTRTCM/2014
                                                                                               (: 0 N t? I DE N 'I' I E I,


                                                                                Le (Jlrisufent
 Obiet : Transmission recommandation emise
 par le CTRTCfv1 au Comit9 Strat0gique




                                                                    Monsiem le President- Directeur General
                                                                                VBG - VALE BSGR GUINEE
                                                             Cite Chemin de Fer - Immeuble Pita - 5emc etage
                                                                           Conakry - Republique de Guinee


 Monsieur le President Directeur General,

 Je vous prie de trouver ci-joint, pour votre information, le rapport que le Co mite Technique de Revue
                                                                            a
 des Titres et Conventions Miniers (CTRTCM), conformement son mandat, presente ce jour au Comite
 Strategique, au terme de la revue concernant vos titres miniers en Republique de Guinee. Ce rapport
 complet contient la recommandation du CTRTCM au Comite Strategique.

 Vous en souhaitant bonne reception, je vous prie de croire, Monsieur le President Directeur General,
 en mes sentiments de distinguee consideration.




                                                                                                             ava TOURE


 P.J: -   Rapport du CTRTCM au Comite Strategique




                                                               425
               Villa 26, Cite des Nations - B.P. 3301 - Conakry Courriel: ctrtcm@conlratsminiersguinee.org                   p.1
19-11845-shl   Doc 24-10   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part IV Pg 37 of 64




  COMITE TECHNIQUE DE REVUE DES TITRES ET CONVENTIONS MINIERS




   RECOMMANDATION CONCERNANT LES TITRES MINIERS
   ET LA CONVENTION MINIERE DETENUS PAR LA SOCIETE
                         VBG




                    A !'attention    du Comite Strategique




                                    21/03/2014




                              CONFIDENTll:L




                                       426
                                                                              p.2
19-11845-shl       Doc 24-10           Filed 06/21/19 Entered 06/21/19 15:57:11                                       Exhibit 6 -
                                           Part IV Pg 38 of 64




                        A l'attention                     du Comite Strategique

                                                           SYNTHESE
  BSGR a obtenu, dans le secteur minier, ie benefice de plusieurs titres et
  d'une convention miniers :
     -   quatre permis de recherche couvrant une superficie totaie de 2047
         kilometre carre (km 2 ) dans les prefectures de Beyla, Macenta,
         N'Zerekore et Yomou, enregistres dans le Registre des Titres
         Miniers sous le numero A2006/023/DIGM/CPDM suivant Arrete
         ministeriel N°A 2006/706/MMG/SGG du 06 fevrier 2006, ces
         permis ayant ete renouveles pour une superficie totale de 1667
         .,_2 et av""'" .. e'•.l..
         AIII              CIIII.         1wll   '111.il:9li.Jli.l,._-   i1iiii:ii o ....... .,, • .,. des Ti ....a.,,, 1-a,,,.,_.i~
                             I.'- ........ r-!"!!;.., .....;.§ Aa .. .,. I.a.
                                                                         W   II~       1·,:~91.;a111.f..-...
                                                                                                                        Mini.o~
                                                                                                               ll.l~iiiii11ii;II


         sous   le   numero   A2009/124/DIGM/CPDM     suivant   Arrete
         ministeriel N°A2009/1327 /PR/MMEH/SGG du 10 juin 2009;
     -   tiois peimis de recherche couvrant une superficie totale de 1286
         km 2 dans la prefecture de Kerouane, enregistres dans le Registre
         des Titres Miniers sous le numero A2006-024/DIGM/CPDM suivant
         Arrete ministeriei N°2006/707 /MMG/SGG du 06 fevrier 2006;
     -   un permis de recherche sur les blocs 1 & 2 Simandou couvrant une
         superficie totale de 369 km 2 dans la prefecture de Kerouane,
         enregistre dans le Registre des Titres Miniers sous le numero
         A2008/132/DI6M/CPDM           suivant       Arrete    ministeriel
         N°72008/4980/MMG/SGG du 09 decembre 2008.
         une convention de base en date du 16 decembre 2009 permettant
         !'octroi d'une concession miniere sur une zone dite de Zogota,
         d'une superficie totale de 1024 km 2 cheval sur les prefectures de        a
         Beyla, Macenta, N'Zerekore et Yomou, enregistree dans le Registre
         des Titres Miniers sous le numero A 2010/171/DIGM/CPDM
         suivant Decret presidentiel N°D2010/024/PRG/CNDD/SGG du 19
         mars 2010.
 Aujourd'hui, VBG est titulaire des titres miniers                                                     et de la convention
 miniere suivants :
         un permis de recherche sur les blocs 1 & 2 Simandou couvrant une
         superficie totale de 369 km 2 dans la prefecture de Kerouane,
         enregistre dans le Registre des Titres Miniers sous le numero
         A2008/132/DIGM/CPDM           suivant       Arrete    ministeriel
         N°72008/4980/MMG/SGG du 09 decembre 2008 ;
         une convention de base en date du 16 decembre 2009 concernant
         la zone dite de Zogota ;


                                                                                                                                         2
                                                               427
                                                                                                                                   p.3
19-11845-shl   Doc 24-10   Filed 06/21/19 Entered 06/21/19 15:57:11       Exhibit 6 -
                               Part IV Pg 39 of 64



         une concession miniere portant sur la prospection et l'exploitation
         des gisements de fer de Zogota, resultant de la transformation de
         quatre permis de recherche initialement octroyes pour les
         prefectures de Beyla, Macenta, N'Zerekore et Yomou, enregistree
         dans le Registre des Titres Miniers sous le numero A
         2010/171/DIGM/CPDM          suivant       Decret       presidentiel
         N°02010/024/PRG/CNDD/SGG du 19 mars 2010 .
   Dans le cadre du Programme de revue des titres et des conventions
   miniers, le Comite Technique a procede          a
                                              une revue des titres et de la
   convention detenus par la societe VBG aux fins de recommandation au
   Comite Strategique, charge de formuler un avis aux autorites
   competentes sur ces titres et sur la convention.
   La procedure administrative menee par le Comite Technique a ete
   organisee afin de permettre       a
                                   la societe titulaire des titres et de la
   convention miniers de faire valoir utilement ses observations, tant par
   ecrit que par oral.
   Sur la base, notamment, de pieces obtenues dans le cadre d'une
   procedure judiciaire actuellement menee par les autorites americaines
   et dont l'authenticite ne semble pas douteuse et n'a d'ailleurs ete
   contestee que par l'actionnaire minoritaire de VBG et, au surplus, sans
   elements etayant sa position, le Comite Technique estime que Jes titres
   et la convention aujourd'hui detenus par VBG ont ete obtenus, pour les
   gisements de Simandou comme pour ceux de Zogota,                   a
                                                               la suite de
   pratiques de corruption.
   En conclusion, et compte tenu de )'ensemble de ce qui precede, le
   Comite Technique estime :

         qu'il existe un ensemble d'indices precis et concordants
         etablissant avec une certitude suffisante )'existence de pratiques
                                               a
         de corruption entachant l'octtoi BSGR des titres miniers et de la
         convention miniere pour les gisements de Simandou comme pour
         ceux de Zogota ; et
         que de telles pratiques de corruption entachent de nullite les titres
         miniers et la convention miniere dont est actuellement detentrice
         la societe VBG.
   Le Comite Technique considere, des lors :
          que ces actes administratifs n'ont pu, en raison de l'irregularite
          entachant leur procedure d'octroi, creer des droits au profit de la
          societe qui les avait obtenus;
          que la societe VBG qui, en tout etat de cause, en est le titulaire


                                                                                         3

                                         428
                                                                                   p.4
19-11845-shl   Doc 24-10   Filed 06/21/19 Entered 06/21/19 15:57:11       Exhibit 6 -
                               Part IV Pg 40 of 64



        actuel peut se voir opposer cette irregularite ;
        que si, en Petat des informations obtenues par le Comite
        Technique, ii est vraisemblable que l'actionnaire majotitaire de la
        societe VBG n'a pas participe aux pratiques de corruption, cette
        circonstance ne saurait affecter en tout ou meme en partie la
        recommandation que devra soumettre le Comite Technique au
        Comite Strategique, la validite d'un titre minier OU d'une
        convention miniere etant appreciee intrinsequement.
  En consequence, le Co,uite Technique soumet au Comite Strategique la
  recommandation suivante :
     proposer au Ministre charge des Mines de prononcer le retrait du
     permis de recherche sur les blocs 1 A 2 Simandou couvrant une
     superficie totale de 369 km 2 dans la prefecture de Kerouane,
     enregistre dans le Registre des Titres Miniers sous le numero
     A2008/132/DIGM/CPDM          suivant     Arrete      ministeriel
     N°72008/4980/MMG/SGG du 09 decembre 2008;
     proposer au President de la Republique de retirer la concession
     miniere sur la zone dite de Zogota d'une superfieie totale de 1024
     km 2 et couvrant les prefectures de Beyla, Macenta, N'Zerekore et
     Yomou, enregistree dans le Registre des Titres Miniers sous le
     numero A 2010/171/DIGM/CPDM suivant Decret presidentiel
     N°D2010/024/PRG/CNDD/SGG du 19 mars 2010 ;
     proposer, par suite, au Ministre charge des Mines de prononcer la
     resiliation de la convention de base en date du 16 decembre 2009 ;
    proposer aux autorites competentes de faire injonction            a
                                                             !a societe
    VBG de communiquer aux services du Ministere des mines l'ensemble
    des etudes, rapports, donnees, resultats, echantillons, etc. qui
    auraient    ete
                  realises OU obtenus dans le cadre des operations
    minieres de VBG en Guinee ;
    proposer aux autorites competentes de prendre toutes dispositions
    utiles afin qua solent exclues de la procedure de reattribution des
    titres et de la convention Objet de la presente recommandation la
    societe VBG, titulaire des titres et de la convention en cause, ainsi
    que les societes qui ont   ete a
                                   l'origine de ces pratiques de corruption,
    c'est-a-dire BSGR et les socletes detenues OU controlees, directement
    ou indirectement, par le Groupe BSGR.




                                                                                        4

                                       429
                                                                               p.5
19-11845-shl   Doc 24-10   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part IV Pg 41 of 64



  Le Comite Technique de Revue des Titres et Conventions miniers (le « Comite
  Technique »);
  Vu la Constitution ;
  Vu la Loi L/95 /036/CTRN du 30 juin 1995, portant Code Minier de la Republique
  de Guinee;
  Vu la Loi L/2011/006/CNT/2011 du 09 septembre 2011, portant Code Minier de
  la Republique de Guinee, modifiee par la loi L/2013/053/CNT du 8 avril 2013 ;
  Vu le Decret D/2012/041/PRG/SGG du 26 mars 2012 portant attributions,
  composition et fonctionnement de la Commission Nationale des Mines ;
  Vu le Decret D/2012/045/PRG/SGG du 29 mars 2012 portant modalites de mise
  en ceuvre d'un Programme de revue des Titres et Conventions miniers par la
  Commission Nationale des Mines;
  Vu le Decret D/2013/098/PRG/SGG du 23 mai 2013 portant fixation des
  modalites de mise en oeuvre d'un Programme de revue des Titres et Conventions
  miniers par la Commission Nationale des Mines
  Vu le Reglement de Procedure du Comite Technique du 9 septembre 2013 ;
  Vu !'ensemble des pieces produites et jaintes au dossier et afferentes,
                a
  notamment, la procedure ecrlte ;
   Ou"i M. Joao Vidaca, representant la societe VBG, et Mes Jean-Yves Garaud,
   Barthelemy Faye et Sekou Koundiano au cours de la seance du 16 decembre
   2013 ou siegeaient M. Nava Toure, President, M. Ibrahima Camara, Vice-
   president, et MM. Saadou Nimaga, Alhassane Camara, Salim Ahmed Halaby,
   Ousmane Keita, Mamadou Taran Dallo, El Hadj Ibrahima Bodie Balde, Ibrahima
   Bodie Balde, Ibrahima Kalil Kourouma, membres, le proces-verbal de cette
   seance etant egalement joint au dossier ;
   Apres en avoir delibere au cours de la seance du 21 mars 2014 OU siegeaient M.
   Nava Toure, President, M. Ibrahima Camara, Vice-President et MM. Alkhaly
   Yamoussa Bangoura, Halaby Ahmed Salim, Saadou Nimaga, Mamadou Taran
   Diallo, Ibrehima Kalil Kourouma, Ibrahima Bodle Balde, El Hadj Ibrahima Balde,
   Abdoul Karim Sylla, Ousmane Ke'ita, Morcire Sylla, Seydou Bari Sidibe,
   membres, Sldlkiba Kaba et Bangaly Oulare , membres suppleants


          Soumet au Comite Strategique la recommandation ci-apres.




                                       *         *
                                             *
                                                                                     5

                                       430
                                                                               p.6
 19-11845-shl    Doc 24-10   Filed 06/21/19 Entered 06/21/19 15:57:11     Exhibit 6 -
                                 Part IV Pg 42 of 64



 1.   Le Comite Technique est charge, en application des dispositions des textes
      susvises, de soumettre des recommandations au Comite Strategique se
      rapportant aux titres et conventions miniers examines au cours du processus
      de revue afin que le Comite Strategique soit lui-meme en mesure d'emettre
      un avis aux Autorites Competentes au nom de la Commission Nationale des
      Mines.

 2.                                                     a
      Dans ce cadre, le Comite Technique a precede ia revue des titres miniers et
      de la convention miniere beneficiant actuellement       a
                                                         la societe VBG sur les
      gisements de Zogota et de Simandou :
          un permis de recherche sur les blocs 1 & 2 Simandou couvrant une
          superficie totale de 369 km 2 dans la prefecture de Kerouane, enregistre
          dans     le    Registre  des    Titres    Miniers    sous  le   numero
                                          suivant          Arrete       mfnisterief
          N°72008/4980/MMG/SGG du 09 decembre 2008 ;
          une convention de base en date du 16 decembre 2009 concernant la zone
          dite de Zogota ;
          une concession miniere portant sur la prospection et l1 exploitation des
          gisements de fer de Zogota, resultant de la transformation des quatre
          permis de recherche initialement octroyes pour les prefectures de Beyla 1
          Macenta, N'Zerekore et Yomou, enregistree dans le Registre des Titres
          Miniers sous le numero A 2010/171/DIGM/CPDM suivant Decret
          presidentiel N°D2010/024/PRG/CNDD/SGG du 19 mars 2010.

3.    L'examen du dossier dont ii s'agit a comporte, conformement     a
                                                                     !'article 3 du
      Reglement de Procedure, une phase ecrite et une phase orale garantissant les
      droits de la defense et qui seront resumees ci-apres.
4.    Au terme de cette procedure, qui n'a pas          ete
                                                          contestee par VBG mals
      seulement par l'actionnaire minoritaire de cette societe - BSGR - le Comite
      estlme Que le faisceau des Indices recenses c,-apres, qui ant ete recuelllis par
      le Comite Technique et qui n'ont pas ete inflrmes au cout·s de la procedure
      ecrlte et orale, conduita la certitude raisonnable que les titres miniers et la
      convention miniere dont ll s'aglt ant       eteobtenus dans des conditions
      entachant leur octrol.

5.    A ce stade, le Comite Technique entend rappeler tro1s series d'elements
      concernant la nature et le perlmetre de la presente recommandation.
6.    Tout d'abord, le Comite Technique s'est appuye sur les elements de preuve
      qui etaient en sa possession - communiques        a
                                                     VBG et cites en annexe du
      present rapport - pour elaborer la recommandation qu'il soumet au Comite
      Strategique.

7.    Par ailleurs, eu egard a
                             la gravite et    a
                                           !'importance des faits en cause, le
      Comite Technique a seulement fait porter son analyse sur les conditions

                                                                                     6

                                        431
                                                                               p.7
19-11845-shl    Doc 24-10   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                                Part IV Pg 43 of 64



      d'obtention des titres miniers et de la convention miniere dont VBG est
      aujourd'hui titulaire et ne mentionne pas les autres manquements de cette
      societe  a ses obligations administratives ou fiscales. Ces manquements, qui
      ont pu etre constates par ailleurs, sent egalement susceptibles d'affecter la
      validite des titres miniers et de la convention miniere dont ii est question.
8.     Enfin, ni !'analyse ni les conclusions du Comite Technique - instance
       administrative consultative - ne prejugent des qualifications penales que les
       faits en cause seraient, par ailleurs, susceptibles de recevoir dans les
       procedures penales menees en parallele par les juridictions competentes.
9.     En consequence, le Comite Technique soumet au Comite Strategique la
       recommandation suivante :
       proposer au Ministre charge des Mines de prononcer le retrait du
       permis de recherche sur les blocs 1 & 2 Simandou couvrant une
       superficie totale de 369 km 2 dans la prefecture de Kerouane,
       enregistre dans le Registre des Titres Miniers sous le numero
       A2008/132/DIGM/CPDM          suivant     Arrete      ministeriel
       N°72008/4980/MMG/SGG du 09 decembre 2008;
       proposer au President de la Republique, de retirer la concession
       miniere sur la zone dite de Zogota d'une superficie totale de 1024
       km 2 et couvrant les prefectures de Beyla, Macenta, N'Zerekore et
       Yomou, enregistree dans le Registre des Titres Miniers sous le
       numero A 2010/171/DIGM/CPDM suivant Decret presidentiel
       N°D2010/024/PRG/CNDD/SGG du 19 mars 2010;
        proposer, par suite, au Ministre charge des Mines de prononcer la
        resiliation de la Convention de base en date du 16 decembre 2009 ;
        proposer aux autorites competentes de faire injonction          a
                                                                la societe
        VBG de eommuniquer aux services du Ministere des mines !'ensemble
        des etudes, rapports, donnees, resultats, echantillons, etc. qui
        auraient   eterealises OU obtenus dans le cadre des Operations
        mlnieres de VBG en Guinee ;
        proposer aux autorites competentes de prendre toutes dispositions
        utiles afln que soient exclues de la procedure de reattribution des
        titres et de la convention cbjet de la presente recommandatlon la
        societe VBG, titulaire des titres et de la convention en cause, ainsi
                                        a
        que les societes qui ont ete l'origine de ces pratiques de corruption,
        c'est-a-dire BSGR et les societes detenues OU controlees, directement
        ou indirectement, par le Groupe BSGR.
     Ces differents points sont developpes ci-apres .




                                                                                       7

                                         432
                                                                                p.8
19-11845-shl    Doc 24-10    Filed 06/21/19 Entered 06/21/19 15:57:11      Exhibit 6 -
                                 Part IV Pg 44 of 64



                                                                     ,
   TITRE I - RAPPEL DES FAITS ET DE LA PROCEDURE
10. Apres un bref rappel des faits, le Comite exposera les principales etapes de la
    procedure qu'il a conduite s'agissant des titres et de la convention dont VBG
    est actuellement detentrice.
        I.   LES FAITS
1. L'origine des interventions de BSGR aupres des autorites
11. Le groupe d'origine familiale Beny Steinmetz Resources Group (« Groupe
    BSGR ») a deveioppe essentiellement son activite dans ie secteur du diamant
    et des ressources naturelles.
12. Afin, selon les informations en la possession du Comite, d'elargir son activite
    dans ce secteur, le Groupe BSGR a decide, au debut des annees 2000,
    d'investir en Republique de Guinee dans le secteur minier.
13. Dans ce cadre, le Groupe BSGR s'est attache les services de M. Frederic Cilins.
14. Ce dernier, qui disposait d'une experience des affaires en Republique de
    Guinee et qui avait deja travaille pour le Groupe BSGR dans d'autres pays
    d'Afrique de l'ouest, a ainsi senli de representant de cette entite en
                            a
    Republlque de Guinee partir de 2005. Comme l'a indique M. Frederic Cilins,
    la part essentielle de son travail a consiste       a
                                                     presenter la societe et             a
    promouvoir sa force de penetration en Guinee.
15. Le Groupe BSGR a, par ailleurs, recouru           aplusieurs societes pour le
    developpement de ses activites en Guinee (ensemble « BSGR >> ),
                                                                    a
    notamment les societes BSG Resources Limited enregistree Guernesey, BSG
                                                            a
    Resources (Guinea) Limited, egalement enregistree Guernesey, et la societe
    BSG Resources (Guinee) Sari - societe de droit guineen et detenue, au
    moment des faits, integralement et exclusivement par BSGR - qui a        ete
                                                                             creee
    pour porter les titres et conventions dont le Groupe BSGR pourrait beneflcier.
16. Des representants legaux de BSGR - successlvement, M. Roy Oron assiste de
    M. Marc Struik puis,    apartir de 2006, M. Asher Avidan, directeur de BSG
    Resources (Gulnee) Sari - et M. Frederic Cilins, agent de BSGR en Guinee
    alnsi qu'll sera expose ulterieurement, sont entres en contact avec les
    autorites guineennes aux fins de leur indiquer le souhalt du Groupe BSGR
    d'investlr dans les mines en Guinee,
17. M, Frederic Cilins a, dans ce cadre, contacte M. lbrahima Sory Toure,
    journaliste, qu'il connaissait, lequel a ensuite mis en relation M. Frederic Cilins
    avec sa demi-sreur, Mme Mamadie Toure.
18. Le 19 septembre 2006, Mme Mamadie Toure a ainsi ete conviee, en
    compagnie notamment de MM . Roy Oron, Marc Struik, Asher Avidan et
    Frederic Cilins 1   aune presentation faite par BSGR qui s'inscrivait
    manifestement dans le cadre d'une operation de << relations publiques >>.

                                                                                         8
                                        433
                                                                                p.9
19-11845-shl     Doc 24-10   Filed 06/21/19 Entered 06/21/19 15:57:11      Exhibit 6 -
                                 Part IV Pg 45 of 64



19. M. Beny Steinmetz et les representants successifs de BSGR en Guinee -
    notamment M. Asher Avidan et M. Frederic Cilins - ont, dans ces conditions,
    demande       aplusieurs reprises  a
                                      Mme Mamadie Toure d'intervenir aupres du
    Chef de l'Etat, son epoux, pour que celui-ci donne toutes instructions utiles
                             a
    aux fins d 1 attribution BSGR de droits miniers en Republique de Guinee.
20.    Plusieurs reunions ant ete organisees, notamment par Mme Mamadie Toure,
       au cours desquelles les representants de BSGR ant insiste pour que des droits
       miniers leur soient accordes, sur les gisements de Zogota tout d'abord et, par
       la suite, sur les blocs 1 et 2 de Simandou. Les representants de BSGR - dont
       M. Beny Steinmetz - ant assiste       a plusieurs de ces reunions et ont pu,
       notamment, rencontrer le President Lansana Conte.
21.    En echange, BSGR promettait que des contreparties financieres seraient
       versees aux personnes ayant contribue        a
                                             Fheureux aboutissement de ces
       interventions.
2. L'obtention des titres et de 1a convention miniers par BSGR sur les
   gisements de Zogota et de Simandou
 22. Des le mois de fevrier 2006, BSGR a obtenu deux series de titres miniers :
            quatre permis de recherche couvrant une superficie totale de 2047
            kilometre carre (km 2 ) dans les prefectures de Beyla, Macenta, N'Zerekore
            et Yomou, enregistres dans le Registre des Titres Miniers sous le numero
            A2006/023/DIGM/CPDM            suivant      Arrete      ministeriel     N°A
            2006/706/MMG/SGG du 06 fevrier 2006, renouveles pour une superficie
            totale de 1667 km 2 et enregistres dans le Registre des Titres Miniers sous
            le    numero    A2009/124/DIGM/CPDM          suivant   Arrete     ministeriel
            N°A2009/1327/PR/MMEH/SGG du 10 juin 2009 ; et
        -   trois perm is de recherche couvrant une superficie totale de 1286 km 2 dans
            la prefecture de Kerouane, enregistres dans le Registre des Titres Miniers
            sous le numero A2006-024/0IGM/CPDM suivant Arrete ministeriel
            N°2006/707/MMG/SGG du 06 fevrier 2006.
 23. Apres l'obtention de ces titres, BSGR a, par la suite, cherche         a
                                                                           obtenir les
     blocs 1 et 2 de Slmandou dont etait alors titulaire une autre societe.
 24.                                                       a
       Le 28 juillet 2008, un decret presidentiel a retire la soclete qui en etait alors
       titulaire tous les droits sur les blocs 1 et 2 de Simandou.
 25, Quelques mois plus tard, BSGR a pu obte.nlr tes drolts afferents aux blocs 1 et
     2 de Slmandou, soit un permis de recherche sur les blocs 1 & 2 Simandou
     couvrant une superficie totale de 369 km 2 dans la prefecture de Kerouane,
     enregistre dans le Registre des Titres Miniers sous le numero
     A2008/132/DIGM/CPDM suivant Arrete ministeriel N°72008/4980/MMG/SGG
     du 09 decembre 2008.


                                                                                         9

                                           434
                                                                                  p.10
  19-11845-shl        Doc 24-10     Filed 06/21/19 Entered 06/21/19 15:57:11     Exhibit 6 -
                                        Part IV Pg 46 of 64



26. Enfin, le 16 decembre 2009, BSGR a conclu une convention de base avec la
    Republique de Guinee ayant permis l'octroi subsequent d'une concession
    miniere sur une zone dite de Zogota, d'une superficie totale de 1024 km 2
    s'etendant sur les territoires des prefectures de Beyl a, Macenta, N 'Zerekore et
    Yomou, enreglstre dans le Registre des Titres Miniers sous le numero
    A2010/171/DIGM/CPDM                 suivant         Decret            presidentiel
    N°D2010/024/PRG/CNDD/SGG du 19 mars 2010.
3. L'octroi parallele d'avantages financiers et de cadeaux              a Mme   Mamadie
   Toure ainsi gu'aux autorites
27. Anterieurement puis parallelement           a
                                          l'octroi des titres miniers et de la
    convention miniere sur les gisements de Zogota et de Simandou
    precedemment mentionnes, BSGR a offert des cadeaux et octroye des
                                                    a
    avantages aux autorites guineennes et ieur entourage direct.
28. Au nombre des avantages les plus substantiels figurent notamment ceux qui
                         a                                       a
    ont ete offerts Mme Mamadie Toure si l'on en reste des documents qui :
      -       soit prevoient comme contreparties explicites des interventions reussies
              en vue de l'obtention des titres miniers et de la convention miniere ;
     -        soit ne prevoient pas une telle contrepartie explicite mais s'inscrivent dans
              un contexte demontrant ce lien, !'absence de competences techniques ou
              commerciales propres de la beneficiaire ne pouvant pas permettre de
              justifier autrement de tels avantages     a   son profit consentis par une
                                a
              societe cherchant obtenir des titres miniers.
29. L'interessee elle~meme a1 par ailleurs, expressement reconnu les faits dans
    son attestation en date du 2 decembre 2013.
30. Deux series de documents ont, ainsi, ete etablis dans le cadre                       de
    !'intervention de Mme Mamadie Toure pour le compte de BSGR.
     <".'.'   Les engagements souscrits par SSGR
31. D'une part, des engagements contractuels ont              ete
                                                            souscrits par BSGR -
    representee par son dlrecteur general - au profit de la societe Matinda and Co
    Limited dont Mme Mamadie Toure etait apparemment la ,1, gerante » :
              un protocole d'accord en date du 20 juin 2007 entre BSGR et la
              societe Matinda and Co Limited, prevoyant que « la Societe BSGR Guinee
              s'est rapprochee des autorites guineennes en vue d'etablir un partenariat
              !)our le developpement et l'exploltatlon d'une partfe des g1sements de fer
              de Simandou d'une part, et de la societe Matinda and Co Limited SARL
              afin que celle-ci l'assiste dans /es voies et moyens permettant /'obtention
              des permis de recherches minieres >>. Le Protocole stipulait egalement que
              « sur     ce,   et     [par]    des    efforts  conjugues,    par    arrete
              N°A2007/582/MMG/SGG du 28 fevrier 2007, du Ministere des Mines et de


                                                                                         10
                                              435
                                                                                     p.11
19-11845-shl     Doc 24-10   Filed 06/21/19 Entered 06/21/19 15:57:11    Exhibit 6 -
                                 Part IV Pg 47 of 64



          la Geologief quatre permis de recherches mm,eres pour /'uranium
          couvrant une superficie total de 1413 km 2 ont ete accordes a la Societe
          BSGR Ressources Guinee dans /es Prefectures de Lola et N'zerekore ». En
          consequence, « afin de retribuer /es efforts fournis, la Societe BSGR
          Guinee accepte de transferer 5% de toutes ses actions a la societe
          Matinda and Co Limited SARL qui J'accepte » ;
          un contrat de commission conclu le 27 fevrier 2008 entre BSGR et la
          societe Matinda and Co Limited - representee par Madame Mamadie
          Toure, « femme d'affaires a Dubreka » - par lequel « BSG Resources
          s'engage de donner une somme totale de quatre millions de dollars a titre
          de commission pour /'obtention des blocs 1 et 2 de simandou situe en
          Republique de Guinee et couvrant /es prefectures de Kereouane et
          Bey/a ». En complement, « la societe Matinda and Co Limited s'engage
          pour sa part de faire toutes /es demarches necessaires pour obtenir des
          autorites la signature pour l'obtention des dits blocs en faveur de la
          societe BSG Resources Guinee ». II etait prevu, par ailleurs, que << /a
          societe BSG Resources se propose de repartir la commission ci-dessus
          comme suit : Une somme de deux (2) millions pour la societe Matinda and
          Co Limited avec imputation de cent (100) USO deja versee a titre
          d'avance » et que << le reste de la somme sera repartie entre Jes
          personnes de bonne volonte qui auraient contribue a la facifftation de
          l'octroi des dits blocs, dans lequel la societe BSG Resources Guinee
          diligentera en raison de la qualite de la contribution de chaque partie ».
          Enfin, << /a totalite de la somme sera versee sans delai apres la signature
          du dit document >> ;
          un protocole d'accord conc1u le 28 fevrier 2008 entre BSGR et la
          societe Matinda and co Limited - representee par Madame Mamadie
          Toure, « femme d'affaires a Dubreka » - par lequel la societe BSG
          Resources Gulnee - representee par M. Asher Avidan - <( s'engage a
          dormer [a la societe Matinda and Co Limited] 5% des actions des blocs 1
          et 2 de Simandou situe en Republique de Guinee et couvrant Jes
          prefectures de kerouane et bey/a ».
32.   Ces contrats ont ainsi conditionne expressement le versement de montants
      importants et de participations dans les droits miniers correspondants      ala
      societe Matinda and Co Limited    a  l'obtention, par BSGR, de drolts minlers,
      tout particullerement sur la zone de zogota et les blocs 1 et 2 de Simandou.
      o   Les engagements souscrits par la societe Pentler Holdings
33.   D'autre part, certains contrats ou engagements ont ete souscrits directement
      au profit de Mme Mamadie Toure par la societe Pentler Holdings, dont M.
      Frederic Cilins etait l'un des dirigeants :



                                                                                       11

                                          436
                                                                                p.12
19-11845-shl   Doc 24-10   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part IV Pg 48 of 64




       un protocole d'accord a ete conclu le 20 fevrier 2006 entre la societe
       Pentler Holdings et Mme Mamadie Toure. Par ce protocole d'accord, ii etait
       rappele notarnrnent que BSGR devait transferer 17,65% de son capital         a
       la societe Pentler Holdings, La societe Pent!er Ho!dfngs s'engageait, par
                a
       ailleurs 1  transferer gratuitement 33,30% de son capital      aMamadie
       Toure « des que ia Compagnie Miniere de Simandou aura ete constituee et
       aura obtenu /es titres miniers necessaires a /'exploitation de la zone
       miniere de Simandou, qui Jui sera attribuee par la Republique de
       Guinee » ;

      deux lettres d'engagement - legalisees le 21 juillet 2006 - de la
      societe Pentler Holdings envers Mme Mamadie Toure ont
      egalement ete etablies. Dans la premiere lettre, ii etait indique que
      « dans le cadre du developpement de ses activites en Guinee ia Societe
      BSGR Gu/nee a depose une demande de permls de recherche pour la
      bauxite sur Jes zones de Touge Nord, Bake et Telemele Nord ( ... ). II est
      entendu que la delivrance de ces permis de recherche au profit de la
      Societe BSGR Guinee entrafnera de fait l'actionnariat de Madame Mamadie
      Toure dans ce projet de par la participation gratuite de 33,30% prevue
      selon des termes du Protocole d'Accord slgne entre Madame Mamadie
      Toure d'une part et Societe Pent/er Holdings Ltd, d'autre part, en date du
      20 fevrier 2006 ». Dans la seconde lettre, ii etait \ndique que << dans le
      cadre du deveioppement de ses activites en Gu/nee ia Societe BSGR
      Guinee a obtenu des permis de recherche pour la bauxite sur /es zones de
      Tougue, Kenieba, Bating Makana et Dingutraye ( ... ). II est entendu que la
      delivrance de ces permis de recherche au profit de la Societe BSGR
      Guinee entrafne, de falt1 l'acttonnartat de Madame Mamadie Tour~ dans ce
      projet de par ia participation gratuite de 33,30% prevue selon des termes
      du Protocole d'Accord s!gne entre Madame Mamadle Toure d'une part et
      5ocfete Pent/er Ho/dings Ltd, d'autre part, en date du 20 fevrier 2006 ,> ;
      un document d'engagement de la societe Pentler Holdings envers
      Mme Mamadie Toure signe par les deux parties a            ete  etabli le 8
      juillet 2010, indiquant que « sujet a la bonne deroulement et a /a bonne
      fonctionnement et ta suite de toperatlon mene par nos partenalres au
      proJet de SimtJndlJ en GWnee, le, societe Paentler Holdings Ltd s'engage a
      payer a madame Mamadie Toure la somme supplementalre de 5 miJJions
      uso payable en deux parties (chaque payement de 2,5 million USD) :» ;
      un document d'engagement de la societe Pentler Holdings envers
      Mme Mamadie Toure a ete etabli le 3 aout 2010, indiquant que
      « sujet au ban deroulement et au bon fonctionnement et la bonne suite
      des operations menes par Pent/er et ses partenaires dans toues Jes
      activites en Guinee (commerciales, medicaments, minieres etc), la societe
      Pent/er Holdings Ltd s'engage a payer a madame Mamadie Toure la

                                                                                 12
                                     437
                                                                          p.13
 19-11845-shl   Doc 24-10       Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                                    Part IV Pg 49 of 64



         somme supplementaire de         5 millions USD payable en deux parties
         (chaque payement de 2,5         million USD). Le premier payement sera
         effectue 24 mais apres la       signature de ce document. Le deuxieme
         payement de 2,5 millions        sera effectue 24 mois apres le premier
         payement » ;
         une declaration signee mais non datee de Mme Mamadie Toure a
         egalement ete redigee. Ce document indiquait que l'interessee,
         « representante de la societe Matinda & Co. Ltd declare par la presente
         avoir re,u de la part de la societe Pent/er Holdings Ltd. la somme de
         2 400 000 USO (deux millions quatre cents mil/es dollars) dans le cadre
         de notre contrat de collaboration signe en 2005 » ;

         un contrat signe mais non date mettant apparemment un terme
         aux relations entre la societe Pentler Holdings et Mme Mamadie
         Toure a, enfin, ete etabli. Ce contrat indiquait, notamment, que « notre
         contrat de collaboration signe en 2005 est arrive a son terme. Notre role
         de conseilfer et d'apporteur d'affaire pour taus nos projets en Guinee dans
         !es domaines commerciaux, minier et medical ant ete mene de maniere
         professionnelle et avec grand succes. Le role de la societe Matinda & Co.
         Ltd a contribue    ala grande reussite de nos affaires mutuelles. Suite         a
         votre decision d'arreter vos activites en Guinee, nous sommes arrives a
         un accord camme suit : La societe Matinda & Co. Ltd recevra la somme de
         3.1 millions pour sa part dans toutes Jes activites menees en Guinee >>.

     o   Versements de M. Frederic Cilins         a Mme Mamadie Toure
34. Enfin, les versements        a
                                 Mme Mamadie Toure se sont poursuivis apres
    l'obtention des titres miniers et de la convention mlnlere par BSGR. Alnsi :
         le 27 julllet 2010 un cheque de 100 000 dollars americains a ete emis par
         M. Frederic Cilins au benefice de Mme Mamadie Toure;
         le 5 aoOt 2010, un cheque de 50 000 dollars am~ricains a     ete emis par M.
         Frederic Cillns au profit de Mme Mamadie Toure.
4. La prise de participation de Vale dans BSGR
35. Le 30 avril 2010 - soit mains de clnq mois apres l'obtentlon par BSGR de la
    Convention de Base - la societe bresilienne Vale ( « Vale >> ), acteur majeur
    dans le secteur minier, a conclu un Pacte d'Actlonnalres et un Accord Cadre de
    Co-Entreprise avec BSGR.
36. Cette operation a, precisement, consiste en une prise de participation
    majoritaire (51%) de Vale dans BSG Resources (Guinea) Limited, societe
    immatriculee   a
                   Guernesey et detenant 100% du capital de BSG Resources
    (Guinee) Sari. BSGR est restee actionnaire a hauteur de 49% de BSG
    Resources (Guinea) Limited.

                                                                                         13
                                            438
                                                                                  p.14
  19-11845-shl       Doc 24-10       Filed 06/21/19 Entered 06/21/19 15:57:11       Exhibit 6 -
                                         Part IV Pg 50 of 64



37. A !'issue de cette operation, !a societe BSG Resources (Guinea) Limited a pris
    le nom de ~< VBG Guernesey » et la societe BSG Resources (Guinee) Sari pris
    le nom de VBG - Vale BSGR Guinea ( « VBG ») {ensemble « VBG » ).
38 . L'opeiation a ainsi abouti        a
                                 une modification de !a detention capitalistique de
                                             a
     BSG Resources (Guinee) Sari et un changement de la denomination de cette
     societe mais aucun transfert de titres miniers ou de la convention miniere n'a
     pour autant     ete
                     open~.
39.   VBG se trouve ainsi aujourd'hui titulaire des titres miniers et de la convention
      miniere actuellement sous revue par le Comite Technique.
5. La tentative de destruction de certains des elements de preuve
40. En    mars       2013,     la   police federale    americaine   (le   Federal   Bureau     of

      le vif et telephoniques, entre M. Frederic Cilins et plusieurs autres
      interlocuteurs, dont Mme Mamadie Toure. Ces enregistrements ont ete
      transrnls par les autorites arnerlcalnes aux autorites gulneennes.
41. Dans ces echanges, M. Frederic Cilins a notamment demande,        plusieurs     a
    reprises,    a
               Mme Mamadie Toure de proceder                a
                                                 la destruction des copies des
    contrats mentionnes ci-dessus.
42. De nouveaux versements de M. Frederic Cilins - qui disait agir pour le compte
    de BSGR et, notamment, de M. Beny Steinmetz -                   a
                                                           Mme Mamadie Toure
                           a
    etaient evoques l'occasion de ces echanges.
43. Sur la base de ces elements, le FBI a depose le 15 avril 2013 une plainte
      devant les juridictions penales federales de New York               a   l'encontre de M.
      Frederic Cilins sur trois terrains :
          la subornation de temoin ;
          l'entrave au deroulement d'une procedure penale ;
          la tentative de destruction de pieces.
44. La procedure penale menee aux Etats-Unis d'Amerique se poursult
    independamment de la procedure administrative menee par le Comite
    Technique, Instance administrative guineenne, qui n'est pas tenue de surseoir
      a
      statuer sur des questions relevant de jurldlctions d'un autre Etat.




                                                                                             14
                                                 439
                                                                                        p.15
19-11845-shl    Doc 24-10    Filed 06/21/19 Entered 06/21/19 15:57:11    Exhibit 6 -
                                 Part IV Pg 51 of 64



       II.   LA PROCEDURE

45. La procedure a ete conduite en plusieurs etapes.
46. Le 4 octobre 2011, le Ministre des Mines a den:,ande a VBG, societe detentrice
    des titres miniers et de la convention sous revue, de transmettre !'ensemble
    des actes, accords ou conventions liant cette societe       a
                                                              l'Etat ou   a
                                                                          d'autres
    partenaires.

47. Par la suite - le 17 novembre 2011 et le 13 decembre 2011- le Ministre des
    Mines a demande      aVBG de lui communiquer un ensemble d'informations et
    de documents relatifs aux titres miniers et a la convention miniere, un
    questionnaire detaille ayant ete transmis a cet effet.
48 . Le 3 fevrier 2012, BSGR - actionnaire minoritaire de VBG - a fourni certaines
     informations et documents relatifs aces titres et a la convention miniers.
49. Le 1 er mars 2012, BSGR a adresse au President de la Republique un courrier
    faisant etat de difficultes dans !'execution de la convention de base conclue le
    16 decembre 2009.
50. Cette phase a, notamment, permis aux autorites nationales de proceder        a un
      examen detaille des titres miniers et de la convention miniere detenus par la
      societe VBG et d'obtenir, en particulier, des informations sur les modalites
      d'investissement de Vale en Republique de Guinee.
51.   A !'occasion de cette analyse, les autorites nationales ont ete informees de
      diverses allegations relatives aux conditions et modalites selon Jesquelles les
      titres miniers et la convention miniere sur les gisements de Simandou et de
      Zogota auraient ete obtenus par BSGR.
                                                            a
52 . Le Comite Technique a adress1:\ le 30 octobre 2012, VBG - seule partie la    a
     procedure en sa quallte de titulaire des actes en cause - un courrier
     contenant les allegations precedemment evoquees et demandant         a
                                                                      VBG ses
     observations.
53. Aux termes de ces allegations, les titres miniers et la convention miniere         de
    BSGR en Republique de Guinee afferents aux gisements de Zogota et                  de
    Simandou avaient ete obtenus        a
                                       la suite de la corruption de proches            du
    President de la Republique Lansana Conte et de certains membres                    du
    Gouvernement guineen.
54 . Le 26 novembre 2012, Vale - actionnaire de VBG - a indique n'avoir aucune
     information quant aux faits allegues dans la lettre du Comite Technique.
55.   Le 28 novembre 2012, VBG a indique au Comite Technique que les allegations
      concernaient des elements qui semblaient avoir eu lieu avant l'investissement
      de Vale en Guinee. VBG en a deduit, dans ce meme courrier, que les enquetes
      du Comite devraient done etre adressees        aBSGR. Cependant, dans ce



                                                                                       15

                                         440
                                                                                p.16
 19-11845-shl     Doc 24-10    Filed 06/21/19 Entered 06/21/19 15:57:11       Exhibit 6 -
                                   Part IV Pg 52 of 64



       courrier, VBG a indique qu'elle apporterait sa cooperation aux enquetes du
       Comite.
56. En reponse, le 26 decembre 2012, BSGR, actionnaire minoritaire de VBG, a
    fourn! une consultation juridlque signee par un Professeur de droit frarn;ais (le
    Professeur Denys de Bechillon) et un ancien President de section au Conseii
    d'Etat de France (le President Daniel Labetoulie) emettant des doutes sur la
     , l't'e de Ia proce_ure.
    Iega.,               'rl     Par a,·11 eurs, I'actionnaire minoritaire de VBG a
    apporte des reponses incompletes aux allegations exposees par le Comite
    Technique.
57.    Le 28 decembre 2012, VBG a communique au Comite Technique des
       informations et documents afferents aux allegations dont ii s'agit.
58'"   Le 15 fevrier 2013, le Comite Technique a indique§ par courrier que VBG 6tait
       la seule partie a  la procedure administrative et a invite cette societe          a
       completer les reponses fournies le 28 decembre 2012.
59.    Par un courrier du 22 fevrler 2013, VBG a indique au Comite Technique avoir
       fourni dans ses precedentes correspondances toutes les informations dont
       cette societe disposait afin de repondre au questionnaire.
60.    Par un courrier en date du 4 mars 2013, BSGR a soutenu que le Comite
       Technique ne pouvait demander de nouvelles reponses    a
                                                              ses questions sans
       imposer une « charge excessive>>. BSGR reiterait, a
                                                         cette occasion, sa these
       selon laqueiie la procedure serait illegaie.
61. Le 15 mars 2013, BSGR a fourni certaines precisions en reponse aux
    questions posees par le Comite Technique tout en soutenant que la procedure
    serait << illegale ».
62. Le 26 mars 2013, BSGR a adresse un courrier au Comite Technique afin de
    contester la bonne foi du Comite Technique. BSGR soutenalt, notamment,
    dans son courrier que les autorites guineennes s'employaient          a
                                                                   « sa/ir la
       reputation de BSGR ».
63. Le 7 mai 2013, le Comite Technique a adresse          aVBG trois documents
    concernant les allegations qui lui ava1ent   et~
                                                  precedemrnent notifiees ; une
    copie de la plalnte p~nale deposee devant les juridictions penales federales
    americaines (avec traduction en langue frarn;alse), une cople de l'acte
    d'accusation (avec traduction en langue fran,aise) et une copie de plusieurs
    contrats relatifs aux faits dont II s'agit.
64. VBG, titulalre des titres et de la convention sous revue, a repondu, le 13 mai
    2013, en indiquant qu'elle ne disposait d'aucune information sur les
    documents transmis et qu'elle transmettait ces documents      a son actionnaire
    minoritaire BSGR.




                                                                                       16
                                         441
                                                                                  p.17
19-11845-shl    Doc 24-10   Filed 06/21/19 Entered 06/21/19 15:57:11      Exhibit 6 -
                                Part IV Pg 53 of 64



65. BSGR a, pour sa part, repondu le 4 juin 2013 par l'intermediaire de ses
    conseils juridiques. Bien que cette lettre ait ete redigee en anglais alors que la
    langue officielle de la Republique de Guinee tout comme la langue de la
    procedure est le fran~ais, le Comite Technique a accepte d'examiner le
    document. II a note que BSGR soutenait, notamment, que la procedure serait
    illegale et que les documents transmis seraient des faux grossiers (<<crude
    forgeries ») qui auraient ete elabores avec le concours de membres du
    Gouvernement de la Republique de Guinee.
66. Soucieux de detailler encore davantage les regles applicables     a
                                                                     la procedure
    de revue des titres et des conventions miniers, le Comite Technique a
    adopte, le 9 septembre 2013, un Reglement de Procedure. Ce Reglement,
    approuve le meme jour par le Ministre des Mines, President du Comite
    Strategique, prevoit que, pour garantir les droits des societes minieres, une
    procedure ecrite et une procedure orale doivent etre conduites par le Comite
    Technique.
67. La procedure ecrite a ete poursuivie par le Comite Technique dans ces
    conditions.
                                                                             a
68. Par un courrier du 1er novembre 2013, le Comite Technique a notifie VBG sa
    decision de poursuivre la procedure de revue. II a ainsi ete demande VBG,    a
    dans ce courrier, de preciser les reponses qui avaient ete apportees le 26
    decembre 2012.
69. Par le meme courrier du 1er novembre 2013, le Comite Technique a convie les
    representants de VBG       a
                              une audition devant le Comite Technique le 10
    decembre 2013.
70. Dans son courrier du 7 novembre 2013, VBG a indique, notamment, etre
      « tres f)reoccupe >> par les allegations concernant les conditions d'obtention
      des droits miniers qu'elle detient.
71.   Par un courrier du 19 novembre 2013, le comlte Technique a informe VBG de
                                         a
      ce qu'il ne verrait aucun obstacle ce que, si elle l'estime utile, cette societe
      puisse demander la presence de representants de son actiQnnaire minoritaire
      BSGR lors de !'audition. Dans une telle hypothese, le Comite Technique
      indiquait pouvoir faciliter, en cooperation avec les autorites competentes, les
      formalltes consulalres pour les personnes lnteressees.
72. Le 25 novembre 2013, VBG a repondu au precedent courrier en indiquant,
    notamment, qu'elle seralt representee       a !'audition par M. Joao Vidaca, son
    directeur general, et qu'elle serait assistee parses conseils.
73. Le 29 novembre 2013, le Comite Technique a rappele dans un courrier VBG          a
    la possibilite pour elle de prevoir la participation de representants de son
    actionnaire minoritaire BSGR lors de !'audition et confirmait, a cet egard, que
    le Comite Technique pourrait etudier les dispositions particulieres devant etre


                                                                                         17

                                         442
                                                                                     p. 18
  19-11845-shl   Doc 24-10     Filed 06/21/19 Entered 06/21/19 15:57:11     Exhibit 6 -
                                   Part IV Pg 54 of 64



      prises par les autorites competentes pour permettre l'entree et la sortie du
      terrltoire national des personnes interessees.
74. Le 2 decembre 2013, VBG a indique, par courrier, qu'elle avait << faft tout ce
    qui elait en son pouvoir pour cooperer aux demandes du Comite Technique >>
    et que; en ce qui concerne !es faits de corruption allegues, elle aurait fait tout
    son possible pour persuader BSGR, son actionnalre minoritaire, de repondre
    aux questions du Comite Technique.
75. De nouveaux elements de preuve confirmatifs des allegations ayant               ete
                     a
      communiques la Republique de Guinee par les autorites americaines au titre
      de la cooperation judiciaire entre les deux pays, le Comite Technique a decide
                           a
      de les communiquer VBG le 4 decembre 2013.
76.   Pour permettre a VBG de formuler des observations sur ces documents lors de
      !'audition, le Comite Technique a indique  a VBG qu'elle pourrait solliciter un
      report de la date d'audition jusqu'au 18 decembre 2013.
77. Par ccurrier en date du 5 decembre 2013, VBG a so!licite du Comite Technique
    un report de la date d'audition au 16 decembre 2013.
78.   Le 8 decembre 2013, BSGR a adresse un nouveau courrier au Comite
      Technique affirmant que la procedure suivle par ce dernier etait irreguliern et
                                                                  a
      indiquant qu'aucun representant de BSGR ne serait present !'audition.
79.   La demande de report de VBG ayant ete acceptee par le Comite Technique,
      !'audition du representant de VBG et de ses conseils juridiques s'est tenue le
      16 decembre 2013    a Conakry, dans les locaux du Ministere d'Etat charge de
      l'Economie et des Finances.
80.   Lars de !'audition, VBG etait representee par M. Joao Vidaca, directeur general
      de VBG, assiste de ses conseils Me Jean-Yves Garaud, Avocat au Barreau de
      Paris, Me Barthelemy Faye, Avocat au Barreau de Paris, et Me Sekou
      Koundiano, Avocat au Barreau de Conakry.
81. Cette audition   a permis au representant de VBG, asslste de ses conseils, de
      formuler des observations sur la procedure et sur les pieces qui avaient ete
                 a
      transmises VBG et au Comite Technique de poser les questions qu'II jugeait
      utile sur les faits dont ii est question.
82.   Line transcription des echanges tenus !ors de cette audition a  ete
                                                                     adressee          a
      VBG le 23 decembre 2013, cette soclete dlsposant d'une semaine pour
      formuler des observations sur ce document.
83.   Le 30 decembre 2013, le Comlte Technique a recu les observations de VBG.
84.   Le 6 janvier 2014 le Comite Technique, siegeant en seance pleniere, a pris
      connaissance des observations de VBG et a approuve le proces-verbal de la
      transcription de !'audition du 16 decembre 2013.



                                                                                     18
                                         443
                                                                                p.19
 19-11845-shl   Doc 24-10         Filed 06/21/19 Entered 06/21/19 15:57:11     Exhibit 6 -
                                      Part IV Pg 55 of 64



85.   Par un courrier du 16 janvier 2014, BSGR a de nouveau affirme, notamment,
      que la procedure serait irreguliere.
86.   Le 6 fevrier 2014 le Comite Technique, siegeant en seance pleniere, s'est
      reuni aux fins d'adopter un projet de recommandation.
87. Par un courrier du 17 fevrier 2014, le Comite a repondu           a
                                                                   un courrier de
    BSGR du 16 janvier 2014 comportant certaines critiques sur la procedure
    suivie. En particulier, le Comite a rappele qu'il a pris en compte !'ensemble
    des echanges avec VBG et son actionnaire minoritaire - quoique celui-ci ne
    soit pas partie     a
                        la procedure - et que BSGR n'a pas ete en mesure de
    presenter des elements objectifs et serieux demontrant, notamment 1 que les
    elements de preuve seraient des faux.
88. Le 21 fevrier 2014, le projet de recommandation a ete soumis pour
    observations a VBG.
89.   Le 25 fevrier 2014 le Comite Technique a re~u de premieres observations de
                                         a
      VBG, cette societe demandant avoir communication du « rapport complet »
      contenant la motivation du projet de recommandation.
90. En outre, VBG s'est declaree << tres preoccupee >>, dans son courrier, de ce
    que la recommandation semblait « uniquement basee sur des actions
    commises par BSGR quand el/e etait /1unique proprietaire de VBG ».
91. Enfin, VBG a demande au Comite Technique d'engager des << discussions»
    apres reception de ses observations si elle ou son actionnaire minoritaire en
    exprimalent le souhait.
92.   Le 27 fevrier    2014, par ailleurs, VBG a fait parvenir au Comite Technique un
      courrler en     langue anglaise du conseil de BSGR - accompagne de sa
      traduction -     dans lequel celui-ci contestalt de nouveau la regularite de la
      procedure et    l'authenticite des elements de preuve.
93.   Le President du Comite Technique a fourni une reponse               a   VBG sur ces
      differents points dans un courrier du 7 mars 2014.
94. Tout d 1abord, 11 a     eterappele, de nouveau, que seule la validite des actes
      administratifs est appreclee dans la procedure de revue. SI la validite des
      titres ou de la convention est affectee par des vices d'origine, une modification
      ulterieure de l'actionnariat de la societe titulaire, qui est sans incidence sur
                                              a
      ces vices d'orlgine, ne peut sufflre les purger.
95.   En outre, bien qu'il n'existe pas d'obligation sur ce plan et dans un souci de
      transparence, le resume des elements de fait et de droit qui ressortent des
      elements de preuve et qui motivent le projet de recommandation du Comite
      Technique a ete communique VBG.    a


                                                                                             19
                                              444
                                                                                      p.20
 19-11845-shl      Doc 24-10   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                                   Part IV Pg 56 of 64



96 . Enfin, ii a ete rappele que la procedure ayant deja ete menee jusqu'a son
     terme, rien ne justifiait une nouvelle audition d~ VBG ou de son actionnaire
                                                                          a
     minoritaire; ce dernier s'etant; du reste, systematiquement refuse participer
                         a
     aux cotes de VBG un dialogue constructif avec le comite Technique.

97 . Le 13 mars 2014, VBG a adresse un courrier en reponse au Comite Technique.
     Dans cette lettre, VBG a reitere sa demande tendant a ce qu'une copie du
     rapport complet soit « mise a sa disposition avant que le Gouvernement ne
     prenne une decision finale concemant la validite de ses droits miniers ».
98.                                            a
       Par ailleurs, VBG a de nouveau porte la connaissance du Comite que, selon
      elle, (i) seule BSGR serait « en mesure de fournir une reponse sur /es points
      de fond sou/eves dans la lettre du Comite Technique », que (ii) depuis que
      Vale a pris le controle de VBG: VBG n'aurait commis aucun acte reprehensible
      et que (iii) VBG a consenti un << investissement important en Guinee,. en
      investissant 700 millions de dollars US dans ce projet avec des fonds avances
      par Vale >>.
99. Le 13 mars 2014 egalement, le conseil juridique de BSGR a adresse un
    courrier au Comite Technique dans lequel ii a ete indique que BSGR << ne sera
    pas a meme de soumettre sa reponse au Comite Technique >> dans le de!ai
    imparti a cet effet. Le conseil juridique de BSGR a, en outre, indique que cette
    societe soumettra sa reponse << avant le /undi 21 mars 2014 a 17 heures »,
    soit hors du delai fixe par le Comite Technique.
100. En reponse, ii a ete indique    a
                                    VBG qu'il allait etre precede a !'analyse de ses
     observations. II a egalement ete rappele, dans cette lettre, que VBG - titulaire
     des titres et de la convention sous revue - ne peut rester etrangere        a la
     discussion de fond qui s'est engagee sur la validite de ces titres et de la
     convention.
101. En outre, ii a ete indique  a
                                 nouveau que ~~ Jes vices origtnels qLJi paraissent,
     en l'etat actuel de 1ranalyse du comite Technique, entacher la procedure
     d'octroi des titres et de la convention aujourd'hui detenus par VBG ne
     peuvent1 en tout etat de cause, se trouver purges du seul fait dfun
     changement de composition du capital de cette societe posterieurement a cet
      octroi >),
102. Enfin, s'aglssant des observations communiquees au Comite Technique par le
     conseil juridique de l'actionnaire minoritaire de BSGR, ii a ete rappeler       a
                                                   a
     toutes fins utiles, que VBG - seule partie la procedure - n'a pas sollicite pour
     elle-meme une demande de prorogation de delai.
103. En tout etat de cause, ii a ete precise dans ce courrier que l'actionnaire
     minoritaire de VBG ne « peut se substituer au Comite Technique et a son
      President pour conduire fa procedure me nee devant le Comite Technique ».



                                                                                     20
                                         445
                                                                              p.21
19-11845-shl    Doc 24-10   Filed 06/21/19 Entered 06/21/19 15:57:11     Exhibit 6 -
                                Part IV Pg 57 of 64



104. Apres l'echeance du delai de depot des observations fixe par le Comite
     Technique, ce dernier a rec;:u, par l'intermediaire de VBG, un courrier du
     conseil de l'actionnaire minoritaire de VBG en date du 17 mars 2014. Dans ce
     courrier, le conseil de l'actionnaire minoritaire de VBG a, de nouveau, conteste
     la legalite de la procedure conduite par le Comite Technique.
105. Le Comite Technique s'est reuni le 21 mars 2014 pour examiner les
    observations re<;ues sur le projet de recommandation.
106. Le Comite Technique a note que les observations formulees par VBG ou par
     son actionnaire minoritaire n'apportaient aucun element de fait ou de droit
     nouveau justifiant une modification du projet de recommandation.
107. En consequence, le Comite Technique a decide                 de   maintenir   sa
     recommandation, qu'il soumet au Comite Strategique.




                                                                                       21
                                         446
                                                                                p.22
      19-11845-shl                      Doc 24-10                Filed 06/21/19 Entered 06/21/19 15:57:11                                               Exhibit 6 -
                                                                     Part IV Pg 58 of 64




      TITRE II - ANALYSE DES CONDITIONS D'OBTENTION
                                                 '
      DES TITRES MINIERS ET DE LA CONVENTION MINIERE
108. Differents indices, qui resultent des divers elements de preuve dont dispose le
     Comite Technique, ont ete notifies VBG au cours de la procedure ecrite et          a
     discutes au cours de la procedure orale.
109. Ces indices conduisent                                   a deux conclusions qui seront detaillees ci-apres :
                    des pratiques de corruption ont                                         ete
                                                            conduites aux fins d'obtention des
                    titres miniers et de ia convention miniere en cause (i) ;
                    des tentatives de destruction de certains elements de preuve des
                    pratiques de corruption dont ii s'agit ant ete menees (II) .
.LJ.U, ll UVll. 'Cl.I
                                _€ f..11
... in Ti ......l""'i"" ::.. ....  - ..'t:1..1::.c,
                                         ~-:-...!..   -a•   ·-""!11--v,--~ ,.,, '" 1-- ·-d ce.,.. ,. . .... ,...~. ,r,... sont t·1rA ... dIA.)~r,,,"\.cn+-s
                                                      <.1Uf..JCII Cl   Cll ll.1 yu,:;    ,;::;:, 111
                                                                                                       1
                                                                                                       I   ;:) or::11 '-OU;:)"<:;          ,;;.:,       ,:;1,:;111,:;11\.

           de preuve dont l'authenticite a ete contestee non pas par VBG, titulaire des
           titres et de la convention en cause et seule partie  la procedure, mais par                                   a
           l'actlonnaire minoritaire de cette societe, BSGR.
111. Le Comite Technique a cependant passe outre                                                                a cette             contestation pour Jes
     motifs sulvants :
                    d'une part, !'analyse lntrinseque des elements de preuve a conduit                                                                                  a
                    constater qu'ils se confortent mutuellement sans que cette articulation
                    paraisse etre le resu!tat d'une construction ou d'une manipulation ;
                    d'autre part, le titulaire des titres miniers et de la convention miniere en
                    cause - VBG - n'a 1 pour sa part, emls aucune critique ni manifeste aucun
                    doute serieux au cours de la procedure. Cette societe s'est bornee, en
                    effet, au cours de la procedure ecrite           renvoyer les demandes de               a
                    production de document ou d'information son actlonnaire mincritaire et,                a
                    au cours de son audition,                                a
                                                     indlquer que le dossier etant actuellement
                    examine par les autorltes jlldiciaires americaines, notamment, celles-ci
                    etalent mleux placees pour proceder des Investigations additionnelles ;     a
                   eMin, si BSGR, actionnaire mlnorltaire de la societe titulaire des titres et
                   de la convention en cause, a contests notamment l'authentlclte des
                   contrats qui lui avaient ete communiques par le comite Technique le 7
                   mai 2013 de meme que les documents communiques                   VBG le 4                                               a
                   decembre 2013 et transmis a elle par cette societe, cette critique n'a ete
                   accompagnee d'aucun element confortatif serieux.
                   Ainsi, aux fins de demontrer que les contrats qui lui avaient ete
                   communiques constituaient des «faux», BSGR s'est bornee          avancer                                                         a
                   que la numerotation des timbres legaux ne suivait pas d'ordre logique. Or
                   cet element ne demontre pas que ces contrats seraient des faux, etant
                   precise, d'ailleurs, que la convention de base dont VBG est titulaire
                   presente la meme caracteristique.

                                                                                                                                                                     22
                                                                                        447
                                                                                                                                                                p.23
      19-11845-shl   Doc 24-10    Filed 06/21/19 Entered 06/21/19 15:57:11    Exhibit 6 -
                                      Part IV Pg 59 of 64



              De la meme maniere, les affirmations de BSGR relatives au manque de
              credibilite de !'attestation de Mme Mamadie Toure ne sont etayees par
              aucun element confortatif serieux.
I.     LES PRATIOUES DE CORRUPTION AUX FINS D'OBTENTION DES TITRES
       MINIERS ET DE LA CONVENTION MINIERE EN CAUSE
     112. II ressort des differents elements de preuve dont dispose le Comite Technique
          que les titres miniers et la convention miniere concernes ant ete octroyes, a
          l'epoque des faits, a la suite de pratiques de corruption menees par BSGR
                                                     a
          aupres des autorites guineennes en place la meme epoque.
     113. Plusieurs faits semblent, ainsi, suffisamment etablis.
     1. C'est parce que Mme Mamadie Toure etait l'epouse du President de la
        Republigue Lansana Conte gue BSGR est entree en contact avec elle
     114. Le fait que Mme Mamadie Toure ait ete, depuis 2000, l'epouse du President de
          la Republique Lansana Conte n'est pas contestable au vu des differents
          elements de preuve dont le Comite Technique dispose a cet egard.
     115. Ainsi plusieurs elements de preuve objectifs confirment les declarations de
          Mme Mamadie Toure sur ce point, notamment le passeport diplomatique dont
          elle etait titulaire qui la designait comme « epouse PRG >> (c'est-a-dire epouse
          du President de la Republique de Guinee).
     116. C'est en raison de la proximite de Mme Mamadie Toure avec le President
          Lansana Conte que les representants de BSGR - notamment MM. Roy Oran,
          Marc Struik, Asher Avidan et Frederic Cilins - sont entres en contact avec elle
          par l'lntermediaire de son demi-Frere, M. Ibrahima Sary Toure.
     117. Au reste, Mme Mamadie Toure ne detenait, au moment des faits, aucune
          competence ou expertise particuliere justifiant qu'une societe de la dimension
          de celle de BSGR et du groupe BSGR entrat en contact avec elle pour
          s'attacher ses services.
     118. La conviction du Comite Technique est done que la seule raison pour laquelle
          BSGR, notamment par l'intermediaina de M. Frederic Cillns, s'est rapprochee
          de Mme Mamadie Toure est que celle-ci etalt, en tant qu'epouse du Chef de
          l'Etat, susceptible d'exercer une Influence sur lui.
     119. Des elements de preuve dont dispose le Comlte Technique - et qui ont          ete
                         a
          communiques VBG - mettent en evidence que cette Influence etait reelle
     120. Ces elements ont, au surplus, ete confirmes par les declarations de Mme
          Mamadie Toure en date du 2 decembre 2013.




                                                                                            23
                                               448
                                                                                     p.24
 19-11845-shl    Doc 24-10   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                                 Part IV Pg 60 of 64



2. C'est en contrepartie de son intervention aupres du President de la
   Republigue pour gue BSGR obtienne les titres et conventions miniers
   gue Mme Mamadie Toure a beneficie de divers avantages

121. Des differents documents dont le Comlte Technique dispose et qu'il a pu
     analyser, les points suivants ressortent :
        M. Frederic Ciiins, agent de BSGR, d'une part, et MM. Roy Oron      et Marc
        Struik puis M. Asher Avidan, representants legaux de BSGR en        Guinee,
        d'autre part, ont agi  a partir de 2005 en Republique de Guinee     pour le
        compte de BSGR; afin de faciliter l'installation de cette societe   dans le
        pays et d'obtenir, au profit de celle-ci, des titres miniers ;
        Des son installation en Guinee, BSGR a mis en place, directement parses
        repr€.sentants legaux ou par l'intermE?diaire de iv1, Frederic Ci!ins, une
        politique systematique d'octroi de cadeaux de valeur aux autorites
        guineennes ;


       approche, par l'intermediaire de son demi-frere, M. Ibrahima Sory Toure,
       Mme Mamadie Toure, epouse du President de la Republique Lansana
       Conte, afin que celle-ci intervienne, au profit de BSGR, aupres du Chef de
       l'Etat pour que soient octrnyes       a cette societe des droits mlniers,
       notamment sur la zone de Zogota et sur les blocs 1 et 2 de Simandou ;
        Plusieurs reunions ont ete organisees, a ia demande de BSGR, par Mme
        Mamadie Toure, au domicile de celle-ci,     a Dubreka ou dans le palais
                                                     a
        presidentiel, afin, notamment, de permettre BSGR d'exposer au Chef de
        l'Etat et aux autorites guineennes son souhalt d'obtenir des titres miniers
        en Guinee.
122. Tout d'abord,    a partir de l'obtention, en 2006, de titres miniers, des
    versements substantiels et des droits gratults de participation ont beneficie    a
    Mme Mamadle Toure, soit en contrepartie explicite des interventions
    effectuees en vue de l'obtention de titres mlniers et de la convention mlnlere
    par BSGR sur les gisements de Zogota et de Simandou, soit dans des
    circonstances et selon des modalites qui etablissent directement un lien entre
    ces avantages et l'obtention, par BSGR, de drolts miniers ;
          ,.    En particulier, le 20 juin 2007, un protocole d'accord aete  conclu
                entre BSGR et la societe Matinda and C:o Limited, dont Mme
                Mamadie Toure est apparemment la gerante, prevoyant qu'en
                recompense des efforts fournis ayant permis l'obtention par BSGR
                de permis de recherches minieres le 28 fevrier 2007 sur la zone de
                Zogota - dans les prefectures de Lola et de N'zerekore -, cette
                                                                        a
                societe acceptait de transferer 5% de toutes ses actions la societe
                Matinda and Co Limited ;


                                                                                     24
                                       449
                                                                              p.25
19-11845-shl     Doc 24-10       Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                                     Part IV Pg 61 of 64



         ii.     Le 27 fevrier 2008, un contrat de commission a ete conclu par les
                 memes parties, prevoyant que BSGR s'engageait        a
                                                                      donner quatre
                 millions de dollars americains a la societe Matinda and Co Limited
                 << a titre de commission >> pour l'obtention des blocs 1 et 2 de
                 Simandou;
         iii.    Le 28 fevrier 2008, un protocole d'accord a ete conclu par les
                 memes parties, prevoyant que BSGR s'engageait a transferer a la
                 societe Matinda and Co Limited 5% des actions de la societe
                 exploitante des blocs 1 et 2 de Simandou ;
         iv.     En effet, le 9 decembre 2008, un arrete ministeriel a ete pris afin
                                 a
                 de delivrer BSGR un permis de recherche sur les blocs 1 et 2 de
                 Simandou (Arrete ministeriel N°72008/4980/MMG/SGG) ;
         v.      Les declarations de Mme Mamadie Toure confirment les elements
                 qui precedent et mettent en evidence, de maniere detaillee et
                 precise, les conditions dans lesquelles, en sa presence et a sa
                 demande, des instructions ant ete donnees par le President de la
                 Republique au Ministre des Mines pour que le titre minier sur les
                 blocs 1 et 2 de Simandou soit retire a la societe qui en etait alors
                 titulaire et octroye a BSGR.
123. Par ailleurs, plusieurs contrats et engagements ont ete conclus directement
     par Mme Mamadie Toure avec la societe Pentler Holdings, societe dont M.
     Frederic Cilins etait l'un des dirigeants et qui, en l'espece, agissait
     manifestement pour le compte de BSGR;
           i.    Ainsi, le 20 fevrier 2006, soit peu apres l'obtention de permis de
                 recherche, un protocote d'accord a        ete
                                                            conclu entre la societe
                 Pentler Holdings et Mme Mamadie Toure, prevoyant que la societe
                 Pentler Holdings s'engagealt      a
                                                 transferer gratultement 33,30% de
                 son capital         a
                                 Mme Mamadle Toure d~s l'obtention des << titres
                 miniers necessaires ~ /'exploitation de la zone miniere de
                 Simandou >> ;
           11.   Par deux lettres d'engagement de la societe Pentler Holdings envers
                 Mme Mamadie Toure qui ont ete legalisees le 21 juillet 2006, ii a
                 ete convenu que la dellvrance de permis de recherche sur les zones
                 de Tougue, Kenleba, Bafing Makana et Dinguiraye                 a
                                                                                 BSGR
                                                                 a
                 entraineralt -'« de falt >> le transfert gratult Mme Mamadle Toure de
                 33,30% du capital de la societe Pentler Holdings ;
          iii.                                                                   a
                 Le 8 jUillet 2010, la societe Pentler Holdings s'est engagee verser
                 a  Mme Mamadie Toure la somme de cinq millions de dollars
                 americains afin de prendre en compte la reussite des operations
                             a
                 relatives l'obtention des droits miniers de Simandou ;


                                                                                            25
                                             450
                                                                                     p.26
19-11845-shl     Doc 24-10     Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                                   Part IV Pg 62 of 64



           iv.   Le 3 aout 2010, !a societe Pentler Holdings s'est ega!ement
                           a        a
                 engagee verser Mme Mamadie Toure la somme de cinq millions
                 de dollars americalns afin de prendre en compte le succes des
                 operations menees en Guinee.
124. En outre 1 ii ressort egalement de documents signes mais non dates 1 en
     particulier d'une declaration de Mme Mamadie Toure et d'un contrat mettant
     apparemment fin aux relations entre la societe Pent!er Holdings et Mme
     Mamadie Toure, que des versements au profit de celle-ci ont effectivement
    ete  envisages puis effectues par !a societe Pentler Holdings.
125. Enfin, Le 27 juillet 2010 et le 5 aoOt 2010, deux cheques de, respectivement,
     100 000 et 50 000 dollars americains, ont ete emis par M. Frederic Cilins au
     benefice de Mme Mamadie Toure; laquelle! dans son attestation, a en effet
     precise avoir re~u plusieurs versements de la part de BSGR par l'intermediaire
     de M. Frederic Cilins.
126. Tous les elements qui precedent forment un faisceau d'indices serieux
     et concordants permettant d'enoncer que :
          Par l'intermediaire de ses representants legaux, dont, en particuller, MM.
                                         a
          Roy Oron et Marc Struik puis, partir de 2006, M. Asher Avidan, et de son
          agent en Guinee, M. Frederic Cilins, BSGR est entree en contact avec Mme
          Mamadie Toure, epouse du President de la Republique Lansana Conte et
          susceptible d'exercer une influence sur celui-cl, afin qu'elle intervienne
          aupres du Chef de l'Etat pour l'obtention effective de titres miniers et de
          conventions minieres sur le territoire national ;

          Mme Mamadie Toure a use de son influence aupres du Chef de l'Etat,
          notamment en organisant des reunions avec les representants de BSGR,
                       a
          pour !'inciter donner des instructions au Ministre des Mines afin que des
          titres miniers et des conventions minieres soient, en effet, delivres         a
          BSGR;

          Plusieurs titres miniers et une convention miniere afferents aux gisements
          de Zogota et de Slmandou ant, du falt de ces interventions repetees de
          Mme Mamadie Toure aupres des autorites gulneennes         a  la demande de
                                a                       a
          BSGR, ete octroyes, partir de fevrler 2006, cette societe qui, pourtant,
          ne disposait d'aucune experience signlficatlve dans le secteur minier
          concerne par les glsements ef'l cause, permettant, des lors, de douter de
          !'existence de capacites techniques et financleres suffisantes pour mener     a
          bien ces operations minieres, condition pourtant exigee par le droit minier
          en vigueur;

          En contrepartie directe de ces interventions, des avantages financiers ont
                                                                a
          ete contractuellement promis et consentis par BSGR la societe Matinda


                                                                                     26
                                         451
                                                                              p.27
19-11845-shl    Doc 24-10   Filed 06/21/19 Entered 06/21/19 15:57:11    Exhibit 6 -
                                Part IV Pg 63 of 64




           and Co Limited, dont Mme Mamadie Toure etait apparemment gerante
           (protocole d'accord du 20 juin 2007, contrat de commission du 27 fevrier
           2008, protocole d'accord du 28 fevrier 2008) ;

           Ces contrats sont denues de toute ambiguite en ce qu'ils etablissent
           expressement un lien direct entre des benefices importants pour la societe
           Matinda and Co Limited - dont l'activite reelle dans le domaine << medical
           ou commercial », ainsi que mentionne sur !es contrats, n'est pas etablie -
           et l'obtention par BSGR de droits miniers, notamment sur les blocs 1 et 2
           de Simandou ;

           En contrepartie directe des interventions precedemment rappelees, des
           avantages financiers ont egalement ete promis et octroyes          aMme
           Mamadie Toure par la societe Pentler Holdings - agissant manifestement
           pour le compte de BSGR - notamment une prise de prise de participation
                                a
           gratuite dans celle-ci hauteur de 33,30% du capital et, par deux fois, le
           versement de 5 millions de dollars americains (protocole d'accord du 20
           fevrier 2006, lettres d'engagement legalisees le 21 juillet 2006, lettres
           d'engagement du 8 juillet 2010 et du 3 aout 2010, notamment) ;

           A l'instar de ce qui precede, ces documents sont denues de toute
           ambigOite en ce qu'ils etablissent expressement un lien direct entre des
           benefices importants pour Mme Mamadie Toure et l'obtention par BSGR
           de droits sur le gisement de Zogota et sur les blocs 1 et 2 de Simandou.

127. Ainsi, ii resulte de ce qui precede que BSGR a obtenu les titres miniers et la
     convention miniere en cause en s'engageant      aproceder et en procedant, en
     effet, a plusieurs reprises, directement ou indirectement, a des versements
     importants au profit de Mme Mamadie Toure, epouse du Chef de l'Etat, pour
     que celle-ci use de son influence pour le compte de BSGR.
126. Par suite, le Comite Technique estime que BSGR a obtenu les titres miniers et
     la convention miniere actuellemient sous revue a la suite de pratlques de
     corruption.
129. Au reste, aucune autre interpretation coherente et complete des differents
     elements de preuve precedemment rappeles n'est plausible et n'a, d'ailleurs,
     ete proposee par le titulaire des titres et Cle la convention en cause au par les
     actionnaires de cette societe, qu'ils soient majoritalre ou minoritaire.
130. En outre, le Comite Technique s'est vainement interroge, compte tenu du
     caractere patfaitement concordant des indices rassembles, sur le caractere
     plausible d'autres analyses : aucun element du dossier ne permet de donner
     une interpretation differente de celle du Comite Technique sur les faits en
     cause.



                                                                                       27
                                         452
                                                                                p.28
19-11845-shl       Doc 24-10   Filed 06/21/19 Entered 06/21/19 15:57:11    Exhibit 6 -
                                   Part IV Pg 64 of 64




131. S'agissant des explications alternatives, proposees le cas echeant par les
    interesses, le Comite Technique rappelle qu'en vertu de !'article 3 du
    Reglement de Procedure, <-: en /'absence de reponse aux questions posees ou
    dans le cas de reponses manifestement insuffisantes, le titula!re est repute
    avoir acquiesce aux faits menVonnes dans la notification, pour autant que
    /'ensemble du dossier ne puisse conduire rnisonnablement a une autre
    conclusion ».
132. Au cas precis, les faits ci-dessus relates n'ont pas fait l'objet d'explications
    plauslbles de la part de VBG ou, relayees par elle, de son actionnaire BSGR.
133. En effet, au cours de la procedure ecrite comme lors de la procedure orale, ni
    VBG ni ses actionnaires (Vale ou BSGR) n'ont propose d'explication des
    differents faits.
     ·~   Au cours de la procedure ecrite
          VBG, societe detentrice des titres et de la convention min1ers a l'heure
          actuelle et qui comprend deux actionnaires (BSGR      a
                                                                hauteur de 49% et
               a
          Vale hauteur de 51 %), a indique etre dans l'impossibilite de donner des
          reponses concernant des faits anterieurs     al'entree de Vale dans son
          capital et a done, se!on ses affirmations, systematiquement transmis           a
          BSGR ies questions et demandes d'informations du Comite Technique ;
          BSGR, pour sa part, a fourni des reponses imprecises ou dilatoires, et
          puis, lorsque des documents lui ont ete communiques, s'est bornee nier a
          globalement des faits pourtant averes et     a
                                                      contester l'authenticite des
          pieces ainsi que la competence du Comite Technique sans pour autant
          etayer autrement ses denegations.
          Aucun element n'a, ainsi, ete apporte par BSGR pour contester les
          elements de preuve dont cette societe a eu communication.
          En outre, si M. Frederic Cilins a, pour sa part, prepare une attestation,
          celle-ci vient en realite contredire plusieurs des affirmations de BSGR au
          cours de la presente procedure.
     :, Au cours de la procedure orale
          VBG, represent~e au cours de l'audition par des personnes manlfestement
          plus praches de l'actionnaire majoritalre que de l'actionnaire minoritaire, a
          indique que Vale avait dlllgente des verifications avant d'acquerlr les
                                a
          drolts qu'elle detient l'heure actuelle dans VBG mais qu'elle n'avait pas
          trouve d'elements la conduisent   a douter de la legalite des titres miniers
          et de la convention miniere dont etalt alors titulaire BSGR.
          Elle a donne comme exemple demontrant l'accomplissement de telles
          diligences le fait que VBG avait, par un courrier en date du 19 mars 2010,
          interroge les autorites guineennes sur le point de savoir si elles avaient


                                                                                      28
                                         453
                                                                               p.29
